              Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 1 of 93




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA



PHARMACEUTICAL RESEARCH AND
MANUFACTURERS OF AMERICA, 950 F
Street NW, Suite 300, Washington, DC 20004;
PARTNERSHIP FOR SAFE MEDICINES, 315
Montgomery St, Suite 900, San Francisco, CA
94104; and THE COUNCIL FOR
AFFORDABLE HEALTH COVERAGE, 440
First Street NW, Suite 430, Washington, DC
20001,

                 Plaintiffs,

         v.
                                                   Case No._____________ 1:20-cv-03402-TJK
U.S. DEPARTMENT OF HEALTH AND
HUMAN SERVICES, et al., 200 Independence
Avenue SW, Washington, DC 20201; ALEX M.
AZAR II,; XAVIER BECERRA, in his official
capacity as Secretary of Health and Human
Services, 200 Independence Avenue SW,
Washington, DC 20201, in his official capacity
only; U.S. FOOD AND DRUG
ADMINISTRATION, 10903 New Hampshire
Avenue, Silver Spring, MD 20993; and
STEPHEN M. HAHN,; and JANET
WOODCOCK, in her official capacity as Acting
Commissioner of Food and Drugs, 10903 New
Hampshire Avenue, Silver Spring, MD 20993, in
his official capacity only,1

                 Defendants.



                                FIRST AMENDED COMPLAINT

         Plaintiffs Pharmaceutical Research and Manufacturers of America (“PhRMA”), an

association representing the country’s leading innovative pharmaceutical research companies;

1
      Secretary Becerra and Acting Commissioner Woodcock are substituted for their predecessors
    in office under Rule 25(d) of the Federal Rules of Civil Procedure.
          Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 2 of 93




the Partnership for Safe Medicines (“PSM”), an association of organizations and individuals

with interests in protecting consumers from counterfeit, substandard, or otherwise unsafe

medicines; and the Council for Affordable Health Coverage (“CAHC”), a broad-based advocacy

alliance with a focus on increasing competition, bringing down the cost of health care for all

Americans, and expanding private, affordable health insurance coverage, bring this action for

declaratory and injunctive relief. At issue are actions by the Department of Health and Human

Services (“HHS”) and Food and Drug Administration (“FDA”) that would permit pharmacists

and wholesalers to import certain prescription drugs from Canada into the United States without

drug manufacturers’ authorization or oversight, presenting significant safety risks. See Alex M.

Azar, II, Sec’y, HHS, Letter to Kevin McCarthy, Minority Leader, U.S. House of

Representatives (Sept. 23, 2020) (the “Certification”), Exhibit 1 to Defendants’ Motion to

Dismiss, No. 1:20-cv-3402, ECF No. 26-1 (May 28, 2021); Final Rule, 85 Fed. Reg. 62,094

(Oct. 1, 2020) (the “Final Rule”); Alex M. Azar, II, Sec’y, HHS, Letter to Kevin McCarthy,

Minority Leader, U.S. House of Representatives (Sept. 23, 2020) (the “Certification”).1.

         To ensure the safety of the U.S. drug supply, Section 801(d)(1)(A) of the Federal Food,

Drug, and Cosmetic Act (“FDCA”), 21 U.S.C. § 301 et seq. (“FDCA”), prohibits entities other

than a drug’s manufacturer and entities authorized by that manufacturer from importing into the

United States a drug that is labeled for and exported to another country, with narrow exceptions.

381(d)(1)(A), broadly prohibits reimportation of a drug that is manufactured in the United States

and exported unless the drug is imported by the drug’s manufacturer. Section 801(d)(1)(B), 21

U.S.C. § 381(d)(1)(B), prohibits importation of a drug for commercial use if such drug is

manufactured outside the United States, unless the manufacturer has authorized the drug to be
1
    Available at
    https://www.safemedicines.org/2020/09/hhs-secretary-sent-congress-the-certification-to-allow-c
    anadian-drug-importation.html.

                                                 2
          Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 3 of 93




marketed in the United States and has caused the drug to be labeled to be marketed in the United

States. One exception to both Section 801(d)(1) prohibitions is Section 804 of the FDCA, 21

U.S.C. § 384,384. Section 804 authorizes HHS to permit both the importation of drugs by

pharmacists and wholesalers for commercial distribution (“commercial importation”) and the

importation of drugs by individual patients (“personal importation”). Section 804 is effective,

however, only if the HHS Secretary certifies to Congress “that the implementation of this section

will—(A) pose no additional risk to the public’s health and safety; and (B) result in a significant

reduction in the cost of covered products [(i.e., certain prescription drugs)] to the American

consumer.” § 384(l)(1).

         In light of the risks inherent in importation outside the drug manufacturer’s control and

the likelihood that such importation wouldwill yield little to no savings for American consumers,

HHS Secretaries of both political parties have consistently declined for nearly two decades to

certify importation. As recently as May 2018, current then-HHS Secretary Alex Azar II derided

importation as a “gimmick” that would have “no meaningful effect” on drug prices and could not

“be safely achieved.” Alex M. Azar II, Remarks on Drug Pricing Blueprint (May 14, 2018).2



         On the eve of anthe 2020 Presidential election, the then-Secretary has writtenAzar wrote

to Congress to certify that implementation of Section 804’s commercial-importation provisions

“poses no additional risk to the public’s health and safety and will result in a significant

reduction in the cost of covered products to the American consumer.” Certification at 1. AndAt

the same time, HHS and FDA (together, the “Agencies”) have promulgated a Final Rule to

implement the commercial-importation provisions of Section 804 through “Section 804

2
      Available at https://www.hhs.gov/about/leadership/secretary/speeches/2018-speeches/
    remarks-on-drug-pricing-blueprint.html.

                                                 3
          Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 4 of 93




Importation Programs” (“SIPs”) sponsored and overseen by States and Tribes. 85 Fed. Reg.

62,094.      For the reasons that follow, theAt least two States—Florida and New

Mexico—submitted such SIPs to FDA for approval after the Final Rule was promulgated. See

The State of Florida’s Preliminary Section 804 Importation Program (SIP) Proposal for the

Importation of Prescription Drugs from Canada (Nov. 2020);3 N.M. Dep’t of Health, Section 804

Drug Importation Program Application.4 Neither FDA nor any of the applicant states have

indicated whether these applications have been authorized, but Florida Governor Ron DeSantis

relayed at a May 28, 2021 conference that Florida’s SIP proposal had been “under review now

for six months,” and the state had “been told that if it wasn’t denied last week”—i.e., by late

May—“that we should assume it’s going to be approved.”5 ¶

       The actions Defendants have taken to allow the importation of Canadian drugs into the

United States violate the FDCA, the Administrative Procedure Act, 5 U.S.C. § 551 et seq.

(“APA”), and the U.S. Constitution. The HHS Secretary’s Certification is contrary to Section

804 and unsupported by the record, and the. The Final Rule disregards key protections of the

FDCA that are designed to ensure patient safety. In addition, thereThere is no indication that the

Final Rule will reduce costs to actual American patients. Furthermore,And aspects of the Final

Rule are contrary to the FDCA, in multiple respects, each of which requires vacating the Rule in


3
    Available at
  https://www.safemedicines.org/wp-content/uploads/2019/09/SIP-Proposal-to-HHS-11-23-2020.
  pdf.
4
    New Mexico’s final SIP proposal is available at
  http://www.safemedicines.org/wp-content/uploads/2019/09/NM-Finalized-Application-1.pdf.
  A draft of the proposal is available at
  https://www.safemedicines.org/wp-content/uploads/2019/09/Prescription-Drug-Importation-Pro
  gram-Application.pdf.
5
    Video of the press conference is available at Florida Gov. Ron DeSantis holds news
  conference at logistics center in Lakeland, YouTube.com (May 28, 2021),
  https://www.youtube.com/watch?v=5YQtPxSP3Y4 at 3:35–3:41.

                                                4
        Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 5 of 93




its entirety; violate manufacturers’ First Amendment rights,; and raise serious questions under

the Fifth Amendment Takings Clause.

       Accordingly, Plaintiffs ask this Court to hold unlawful, set aside, and permanently enjoin

implementation of the Certification and Final Rule.

                                            PARTIES

       1.      PhRMA is a voluntary, nonprofit association representing the nation’s leading

research-based pharmaceutical and biotechnology companies. PhRMA’s mission is to advocate

public policies that encourage the discovery of life-saving and life-enhancing medicines.

PhRMA serves as the pharmaceutical industry’s principal policy advocate and represents its

members’ interests before Congress, the Executive Branch, state regulatory agencies and

legislatures, and the courts. PhRMA’s members are dedicated to discovering medicines that help

patients lead longer, healthier, and more productive lives, and they together account for

approximately 70 percent of the sales of the prescription drugs in the United States. A full list of

PhRMA’s members is available at http://www.phrma.org/about/members. ¶

       2.      PhRMA’s members are dedicated to discovering medicines that help patients lead

longer, healthier, and more productive lives. As explained further below, the Certification and

Final Rule directly and adversely affect PhRMA’s members in multiple ways.

       2.      3. PSM is a voluntary, nonprofit association made up of associations representing

the nation’s leading health care supply chain participants that handle pharmaceuticals from the

factory floor to the patient. Representing patients, pharmacists, wholesalers, manufacturers, and

families victimized by counterfeit drugs, these associations are committed to the accessibility of

safe prescription drugs, and protecting consumers against counterfeit, substandard, or otherwise

unsafe medicines. PSM represents its members’ interests before Congress, state regulatory

agencies and legislatures, and the courts. A list of PSM’s members is available at

                                                 5
        Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 6 of 93




https://www.safemedicines.org/about-us/members, and includes PhRMA.            In addition, PSM

teaches patients and medical professionals how to buy medication safely, and how to avoid

criminals’ attempts to infiltrate the closed, secure U.S. drug supply chain.

       3.      4. PSM supports quality assurance programs and establishment of an

uncompromising drug distribution system in the hope of reducing the number of counterfeit

drugs that render ineffective therapies for alleviating suffering and saving lives. PSM’s unique

and groundbreaking research on the spread of counterfeit medicines in America has been cited

by U.S. government agencies, including the Drug Enforcement Administration. Many PSM

members are directly involved in procuring, distributing, and selling medications to persons and

entities in the United States, and thus stand to be directly and adversely affected by the Final

Rule. Indeed, PSM advocates on behalf of individual families that have suffered death due to

counterfeit medicines.

       4.      5. Plaintiff CAHC is a broad-based advocacy alliance with a focus on expanding

competition, bringing down the cost of health care for all Americans, and expanding private,

affordable health insurance. Its members include medical providers, patient groups, insurers,

retail pharmacies, pharmaceutical manufacturers, and employers, many of whom will be

adversely affected by the Final Rule. CAHC members believe that the cost of health coverage is

too high and growing too fast.       CAHC promotes policies that lower health costs through

increased competition, informed consumers, and more choices to help promote access to

affordable coverage.

       5.      6. Defendant the U.S. Department of Health and Human Services (“HHS”)HHS is

a federal agency with its headquarters at 200 Independence Avenue SW, Washington, District of

Columbia 20201. HHS issued the Certification and Final Rule at issue in this suit.



                                                 6
        Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 7 of 93




       6.      7. Defendant Alex M. Azar IIXavier Becerra is the Secretary of HHS and is

ultimately responsible for HHS’s operations, including the development and implementation of

the Final Rule. Furthermore, under the FDCA, Secretary AzarBecerra is principally responsible

for, among other things, (a) the Certification at issue in this suit, 21 U.S.C. § 384(l)(1); and, if a

Certification is made, (b) issuing regulations governing the commercial importation of

prescription drugs from Canada, id. § 384(b); and (c) waiving prohibitions against personal

importation of certain drugs, id. § 384(j). Secretary AzarBecerra maintains an office in HHS’s

Washington, D.C., headquarters, and is sued in his official capacity only.

       7.      8. Defendant the U.S. Food and Drug Administration (“FDA”)FDA is a federal

agency located within HHS and headquartered at 10903 New Hampshire Avenue, Silver Spring,

Maryland, 20993. FDA is the primary federal regulator of prescription drugs, among other

things. Along with HHS, FDA issued the Final Rule at issue in this suit and is responsible for

approving SIP applications.

       8.      9. Defendant Dr. Stephen M. HahnJanet Woodcock is theActing Commissioner of

Food and Drugs and is principally responsible for FDA’s operations, including its development

and implementation of the Final Rule and its review and approval of SIPsSIP applications. Dr.

HahnWoodcock maintains an office in FDA’s headquarters at White Oak in Silver Spring,

Maryland, and is sued in hisher official capacity only.

                                 JURISDICTION AND VENUE

       9.      10. This action arises under the FDCA, the Administrative Procedure Act, 5

U.S.C. § 551 et seq. (“APA”)APA, and the U.S. Constitution. This Court has jurisdiction under

28 U.S.C. § 1331 and is authorized to grant declaratory relief under the Declaratory Judgment

Act, 28 U.S.C. §§ 2201–02.



                                                  7
          Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 8 of 93




         10.    11. This Court may hear this action under the APA because Plaintiffs seek review

of final agency actions—the Certification and the Final Rule—for which there is no other

adequate remedy. ¶

         11.    Plaintiffs PhRMA and PSM, and several of Plaintiffs’ members, submitted

comments on the Agencies’ Notice of Proposed Rulemaking, 84 Fed. Reg. 70,796 (Dec. 23,

2019) (the “NPRM”),6 and all Plaintiffs submitted citizen petitions asking that FDA not approve

the Florida or New Mexico SIP applications. See Docket Nos. FDA-2021-P-0034 (Jan. 7, 2021)

(Florida), FDA-2021-P-0307 (Mar. 18, 2021) (New Mexico).

         12.    Venue in this Court is proper under 28 U.S.C. § 1391(e)(1) because Defendants

Secretary AzarBecerra and the U.S. Department of Health and Human Services are principally

located in the District of Columbia, and a substantial part of the events or omissions giving rise

to the claims asserted arose in this District. Venue in this Court is also proper because PhRMA

resides in this District and no real property is involved in this action.

                    STATUTORY AND REGULATORY BACKGROUND

I.       THE FDCA CREATES A CLOSED DRUG DISTRIBUTION SYSTEM.

         13.    As HHS has explained, “[t]he drug distribution network for legal prescription

drugs in the U.S. is a ‘closed’ system that involves several players (e.g., manufacturers,

wholesalers, pharmacies) who move drug products from the point of manufacture to the end

user, and provides the American public with multiple levels of protection against receiving

unsafe, ineffective, or poor quality medications. This system evolved as a result of legislative


6
      E.g., Letter from PhRMA to FDA Regarding Docket No. FDA-2019-N-5711: Importation of
    Prescription Drugs (Mar. 9, 2020),
    https://downloads.regulations.gov/FDA-2019-N-5711-1236/attachment_1.pdf (“PhRMA
    Comment Letter”); Letter from PSM to FDA Regarding Docket No. FDA-2019-N-5711:
    Importation of Prescription Drugs (Feb. 11, 2020),
    https://downloads.regulations.gov/FDA-2019-N-5711-0055/attachment_1.pdf.

                                                   8
        Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 9 of 93




requirements that drugs be treated as potentially dangerous consumer goods that require

professional oversight to protect the public health. The result has been a level of safety for drug

products that is widely recognized as the world’s ‘gold standard.’” HHS Task Force on Drug

Importation, Report on Prescription Drug Importation 35 (2004) (“Task Force Report”).37



       14.     To maintain the “closed” drug distribution system, which helps ensure that the

domestic drug supply is safe and effective, see id., the FDCA limits drug imports into the United

States. First, the FDCA prohibits the importation into the United States of drugs that are

unapproved, misbranded, and/or adulterated.          21 U.S.C. §§ 331(a), (d), 355(a); see FDA

Information on Importation of Drugs (“interstate shipment . . . includes importation”).48 These

provisions apply with equal force to any drugs imported under Section 804. See 21 U.S.C. §

384(c)(1) (regulations implementing Section 804 “shall . . . require that safeguards be in place to

ensure that each prescription drug imported under the regulations complies with section 355 of

this title (including with respect to being safe and effective for the intended use of the

prescription drug), with sections 351 and 352 of this title, and with other applicable requirements

of this chapter”); see generally 21 U.S.C. § 384 (not exempting drugs from the premarket

approval, misbranding, or adulteration provisions of the FDCA). Second, Section 801 of the

FDCA also specifically directs that any drugs “being imported or offered for import into the

United States” that appear to be unapproved, misbranded, or adulterated “shall be refused

admission” to this country. Id. § 381(a)(3). This provision is mandatory, and FDA has “no

discretion to make an exception” by allowing the importation of drugs that appear to violate this
37
     Available at http://www.safemedicines.org/wp-content/uploads/2018/03/HHS-Report
   1220.pdf.
48
     Sections 501 and 502 of the FDCA, 21 U.S.C. §§ 351 and 352, define, respectively,
   adulterated and misbranded drugs. Section 505, 21 U.S.C. § 355, prohibits the introduction
   into interstate commerce of unapproved drugs.

                                                 9
       Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 10 of 93




prohibition. Cook v. FDA, 733 F.3d 1, 8–9, 12 (D.C. Cir. 2013). Section 804 also does not

exempt drugs from sectionSection 801(a).

       15.     Drugs must be approved by FDA before they may be lawfully introduced into

interstate commerce in the United States. See 21 U.S.C. §§ 331(d), 355(a).9 This ensures that

any drug that is imported into the United States adheres to the “gold standard” of safety and

efficacy expected from FDA-approved drugs.           Task Force Report at 10.      FDA approval

encompasses not only the composition of the drug itself, but also, among other things, the

“methods used in, and the facilities and controls used for, the manufacture, processing, and

packing of such drug” and the “labeling proposed to be used for such drug,” id. § 355(b)(1),

FDA approval of which is necessary to ensure that those drugs are safe for consumers and that

prescribers and consumers are adequately apprised of their risks. Any drug not manufactured in

accordance with and pursuant to an FDA-approved New Drug Application (“NDA”) or

Abbreviated New Drug Application (“ANDA”) is an “unapproved new drug” that may not be

introduced to interstate commerce unless it is exempt from premarket approval. See FDA, Div.

of Import Ops. & Pol’y, Information on Importation of Drugs (last accessed Oct. 19, 2020).510

       16.     In addition, the FDCA prohibits the misbranding of drugs and the introduction of

misbranded drugs into interstate commerce.           See 21 U.S.C. § 331(a)–(c).       A drug is

“misbranded” when, among other things, its “labeling is false or misleading in any particular.”

Id. § 352(a)(1). A drug’s labeling can be misleading when it “fails to reveal facts material in the

light of such representations or material with respect to consequences which may result from the

use” of the drug under its conditions of use.        Id. § 321(n); see also 21 C.F.R. §§ 1.21,
9
    This requirement does not apply to investigational new drugs, see 21 U.S.C. § 355(i); 21
  C.F.R. Part 312, or to compounded drugs, see 21 U.S.C. §§ 353a, 353b.
510
      Available at
    https://www.fda.gov/industry/import-program-food-and-drug-administration-fda/importations-
    drugs.

                                                10
        Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 11 of 93




202.1(e)(5)(iii). A drug is also “misbranded” “[i]f in package form, unless it bears a label

containing . . . the name and place of business of the manufacturer, packer, or distributor.” Id. §

352(b); accord 21 C.F.R. § 202.1(a).

        17.     The FDCA also prohibits the adulteration of drugs, the introduction into interstate

commerce of adulterated drugs, and the receipt in interstate commerce of adulterated drugs. 21

U.S.C. § 331(a)–(c). A drug is “adulterated” when, among other things, it has been packed or

held under insanitary conditions that may have rendered the drug injurious to health, or its

manufacture does not conform to “current good manufacturing practice” (“CGMP”); or if the

drug’s strength differs from, or its quality or purity fall below, the standard set forth in an official

compendium, or that which the drug purports or is represented to possess. Id. § 351(a)(1)–(2),

(b)–(c).

        18.     The FDCA also prohibits the importation of foreign-manufactured drugs and the

reimportation of U.S.-manufactured drugs that are manufactured in the United States and

exported abroad unless the drug is authorized for importation by the drug’s manufacturer or

reimported by that manufacturer, with limited exceptions.           A drug subject to 21 U.S.C. §

353(b)(1)—that is, a prescription drug—manufactured outside the United States may be

imported for commercial use only if the drug’s manufacturer has authorized the drug to be

marketed in the United States and caused it to be labeled accordingly, unless the drug appears on

the official drug shortage list, see 21 U.S.C. § 356e, or is imported under Section 804, discussed

further belowallowing importation of certain drugs from Canada when the HHS Secretary has

made the requisite certification as to public health and safety and consumer savings. 21 U.S.C. §

381(d)(1)(B). And a prescription drug that is manufactured in the United States and exported

may be reimported into the United States only by the drug’s manufacturer, or pursuant to Section



                                                  11
          Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 12 of 93




801(d)(2), 21 U.S.C. § 381(d)(2) (drugs deemed required for emergency medical care) and

Section 804 (certain drugs imported from Canada when the HHS Secretary has made the

requisite Certification as to public health and safety and consumer savings).804. 21 U.S.C. §

381(d)(1); see also id. § 331(t) (prohibiting “importation of a drug in violation of section

[801](d)(1)”). Manufacturers invest heavily in seeking and obtaining FDA approval for their

drugs and controlling their supply chains to help ensure that the U.S. drug distribution system is

“closed.”

II.       BACKGROUND ON CANADIAN DRUGS

          19.    Under the Canadian Food and Drugs Act, the production, transportation, and sale

of prescription drugs in Canada are primarily regulated by Health Canada.           The statutory

requirements enforced by Health Canada differ in meaningful ways from U.S. statutory

requirements governing drugs marketed in the United States. For example, Canada does not

have a statute comparable to the Drug Supply Chain Security Act, 21 U.S.C. § 360eee to

360eee-5 (“DSCSA”), which establishes robust track-and-trace requirements for prescription

drugs throughout the pharmaceutical distribution supply chain. Further, as the Task Force

Report recognized, Health Canada is unlikely to prioritizealso has not prioritized regulatory

oversight of drugs intended for export to the United States. See Task Force Report at 60–61.

          20.    Prices that manufacturers can charge for patented medicines in Canada are

regulated by the Patented Medicine Prices Review Board, an independent, quasi-judicial body,

established under the Canadian Patent Act, thatwhich sets maximum permissible drug prices

using a complex formula that includes the prices charged for comparable drugs in other

countries.611 ¶21.      Because of Canada’s specific pricing regime (among other factors), the

611
        More information about the calculation of maximum drug prices in Canada can be found at
      http://www.pmprb-cepmb.gc.ca/CMFiles/Compendium_Feb_2017_EN.pdf.

                                                12
       Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 13 of 93




retail list prices of certain (but not all) patented medications, as sold in Canada, are lower than

the prices of brand-name counterparts, as sold in the United States.712 However, use of generic

drugs is much more widespread in the United States than in Canada.13 In 2015, 88.7% of

prescriptions filled in the United States used a generic drug, compared to only 68.6% of

Canadian prescriptions.      Marv Shepherd, U.S. Drug Importation: Impact on Canada’s

Prescription Drug Supply, Health Econ. & Outcome Res.: Open Access 3 (2018).

       21.     22. The Canadian market for prescription drugs is significantly smaller than the

U.S. market. In 2015, Canadian physicians wrote fewer than 630 million prescriptions—fewer

than one-seventh the more than 4.3 billion prescriptions written in the United States. Id. at 2. As

a result, even if the same prescription drugs were actually sold in the United States and Canada,

Canada could not come close to satisfying U.S. demand for those drugs. Even assuming that

Canadian distributors and pharmacists have ample reserves of drugs on hand and could obtain

greater supplies from manufacturers or distributors (respectively), it is estimated that filling only

10 or 20 percent of U.S. prescriptions in Canada would exhaust the Canadian prescription drug

supply in less than a year. Id. at 4–5; Marv Shepherd, The Effect of U.S. Pharmaceutical Drug

Importation on Canadian Pharmaceutical Supply, 143 Can. Pharmacists J. 226 (2010).

       22.     23. Indeed, Canada already lacks adequate supplies of prescription drugs to

satisfy its domestic demand. As Canada’s official website for mandatory reporting of drug

712
      Measuring the difference in retail list prices for patented medications is methodologically
    difficult, as some Canadian drugs have different dosage forms and strength than comparable
    U.S. drugs. Moreover, differences in retail list prices between U.S. and Canadian
    brand-name medications do not necessarily indicate differences in prices paid by U.S. and
    Canadian consumers: Retail list prices do not necessarily incorporate rebates and discounts,
    and typically lower-cost generic medications are much more prevalent and lower cost in the
    U.S. market than in the Canadian market.
13
     In 2015, 88.7% of prescriptions filled in the United States used a generic drug, compared to
   only 68.6% of Canadian prescriptions. Marv Shepherd, U.S. Drug Importation: Impact on
   Canada’s Prescription Drug Supply, Health Econ. & Outcome Res.: Open Access 3 (2018).

                                                 13
          Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 14 of 93




shortages and discontinuations in that country makes clear, many Canadian drugs are currently in

“shortage.” See Drug Shortages Canada, https://www.drugshortagescanada.ca/. One recent

study found shortages in the supply of 13.3% of drug “markets” (comprised of drugs with the

same active ingredient, dosage form, route of administration, and strength). Wei Zhang et al.,

Factors Associated with Drug Shortages in Canada: A Retrospective Cohort Study, 8(3) CMAJ
                      14
Open E535 (2020).

III.      FOR TWO DECADES, HHS REPEATEDLY REFUSED TO AUTHORIZE
          IMPORTATION OF PRESCRIPTION DRUGS UNDER SECTION 804, DUE TO
          SAFETY RISKS AND COST.

          A.     HHS DECLINED TO ALLOW IMPORTATION UNDER THE MEDS ACT.

          23.    24. In 2000, Congress enacted the Medicine Equity and Drug Safety (“MEDS”)

Act, which added Section 804 to the FDCA. Pub. L. 106-387, § 745, 114 Stat. 1549, codified as

amended at 21 U.S.C. § 384. The MEDS Act directed the Secretary of HHS, in consultation

with the U.S. Trade Representative and Commissioner of Customs, to “promulgate regulations

permitting pharmacists and wholesalers to import into the United States covered products,”

consisting of prescription drugs other than biologicals and certain controlled substances, and

subject to regulations intended, among other things, to protect public health. § 384(a), (b),

(k)(1)(A) (2000). The MEDS Act provided, however, that these provisions would “become

effective only if the Secretary [of HHS] demonstrates to the Congress that the implementation of

[§ 384] will—(1) pose no additional risk to the public’s health and safety; and (2) result in a

significant reduction in the cost of covered products to the American consumer.” § 384(l)

(2000).




14
      Wei Zhang et al., Factors Associated with Drug Shortages in Canada: A Retrospective
     Cohort Study, 8(3) CMAJ Open E535 (2020).

                                               14
       Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 15 of 93




       24.     25. On December 26, 2000, then-HHS Secretary Donna Shalala stated in a letter

to President Clinton that “flaws and loopholes in the design of the new drug reimportation

system . . . . undermine[d] the potential for cost savings associated with prescription drug

reimportation and could pose unnecessary public health risks.” Letter from Sec’y Donna E.

Shalala to Pres. William J. Clinton (Dec. 26, 2000), reprinted at Cong. Rec. S6910 (daily ed.

July 17, 2002) (statement of Sen. Cochran). Among other things, Secretary Shalala noted that

Congress had appropriated money to implement the provision in the first year but not to fund the

increased monitoring and enforcement that would be required during the anticipated five-year

life of the program “to implement [it] in a way that protects the public health.”

       25.     26. On July 9, 2001, then-HHS Secretary Tommy Thompson likewise declined to

certify importation under § 384(l), noting that “[a]fter a thorough review of the law, FDA has

concluded that it would be impossible to ensure that the MEDS Act would result in no loss of

protection for the drugs supplied to the American people.” Letter from Sec’y Tommy G.

Thompson to Sen. James Jeffords (July 9, 2001), reprinted at Cong. Rec. S6910–11 (daily ed.

July 17, 2002) (statement of Sen. Cochran). Secretary Thompson observed that opening the

currently closed U.S. drug supply chain to drugs imported from abroad “would increase the

likelihood that the shelves of pharmacies in towns and communities across the nation would

include counterfeit drugs, cheap foreign copies of FDA-approved drugs, expired drugs,

contaminated drugs, and drugs stored under inappropriate and unsafe conditions.” Such drugs

would be difficult to detect, and even chain-of-custody documentation and the sampling and

testing of imported drugs could not eliminate the increased “public health risk . . . and a loss of

confidence by Americans in the safety of our drug supply” and would tax FDA’s oversight and

enforcement resources.



                                                15
          Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 16 of 93




          B.      HHS DECLINED TO ALLOW IMPORTATION UNDER THE MMA.

                  1.     The MMA Creates the Section 804 Importation Framework.

          26.     27.   Congress    subsequently    enacted   the   Medicare     Prescription   Drug,

Improvement, and Modernization Act of 2003, which replaced the MEDS Act’s importation

provisions with Section 804 in substantially the same version that exists today. Pub. L. 110-329,

117 Stat. 2066, 2464 (“MMA”).815

          27.     28. As with the MEDS Act, these provisions do not take effect automatically.

Instead, Congress retainedpreserved the essential balance it struck in the MEDS Act: The

Executive Branch couldmay authorize importation of certain drugs, but only if the HHS

Secretary can certify that implementation of Section 804 meets the exacting standard in the

statute—i.e., that implementation of this section “will—(A) pose no additional risk to the

public’s health and safety; and (B) result in a significant reduction in the cost of covered

products to the American consumer,” and subject to a variety of additional statutory

requirements and conditions. 21 U.S.C. § 384(l)(1). Congress thus continued to take a highly

protective position with respect to public health and safety, specifying that importation would be

authorized only if the HHS Secretary affirmatively found that it could be implemented in a way

that significantly reduces the cost of prescription drugs for consumers without even slightly

compromising public health and safety.
815
        The MMA amended Section 804 in several respects, including by limiting imports to drugs
      from Canada, 21 U.S.C. § 384(b); requiring importers to certify that the imported drugs are
      not adulterated or misbranded, § 384(d)(1)(K)(i); requiring Canadian sellers to register with
      the U.S. Government, § 384(f); requiring drug manufacturers to allow importers to use
      FDA-approved labeling at no cost, § 384(h); giving the HHS Secretary authorities with
      respect to personal as well as commercial importation, § 384(j); requiring the Secretary to
      “certify” to Congress (not simply “demonstrate”) the economic benefits and lack of health
      risks of importation to certify the statute, § 384(l); and replacing the MEDS Act’s provision
      that this section would sunset five years after it was implemented, see § 384(m) (2000), with
      the provision that the Secretary may render the section ineffective by certifying to Congress th
      at the benefits of implementation do not outweigh its costs, § 384(l)(2).

                                                   16
          Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 17 of 93




          28.     29. Should a valid certification take effect, the MMA, like the MEDS Act, directs

the Secretary of HHS, after consultation with the U.S. Trade Representative and the

Commissioner of U.S. Customs and Border Patrol, to “promulgate regulations permitting

pharmacists and wholesalers to import prescription drugs from Canada into the United States.” §

384(b).916

          29.     30. TheseThe MMA specifically requires the Secretary to act via rulemaking, and

provides that these commercial-importation regulations must, among other things, “require that

safeguards be in place to ensure that each prescription drug imported . . . complies with [§] 355

(including with respect to being safe and effective for [its] intended use)” and with FDCA

provisions regarding adulterated and misbranded drugs, § 384(c)(1); and must “contain any

additional provisions determined by the Secretary to be appropriate as a safeguard to protect the

public health,” § 384(c)(3). Additionally, these regulations must also require that a drug shipped

directly to the United States from its first foreign recipient (as under the importation scheme at

issue in this action) be tested by the drug’s manufacturer or importer “for authenticity and

degradation.” § 384(d)(1)(J), (L), 384(e).

          30.     31. The MMA also requires the importer of a prescription drug from Canada to

submit to HHS specified information about the drug. This information includes not only certain

information about the drug (such as the name and quantity of the drug’s active ingredient and the

process by which the drug was produced), § 384(d)(1), but also a “[c]ertification from the

importer or manufacturer of the prescription drug that the prescription drug—(i) is approved for




916
        The definition of “prescription drug” excludes controlled substances, biological products,
      infused drugs, intravenously injected drugs, drugs inhaled during surgery, and certain
      parenteral drugs if the Secretary makes a finding that such parenteral drugs pose a public
      health threat. § 384(a)(3).

                                                  17
       Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 18 of 93




marketing in the United States and is not adulterated or misbranded; and (ii) meets all labeling

requirements under this chapter,” § 384(d)(1)(K).

       31.     32. The MMA also states that a prescription drug manufacturer “shall provide an

importer written authorization for the importer to use, at no cost, the approved labeling for the

prescription drug.” § 384(h).

       32.     33. In addition to creating a procedure by which the HHS Secretary can legalize

commercial importation of certain prescription drugs from Canada, the MMA also contains

several provisions relating to personal importation of prescription drugs by individuals. Most

notably, Section 804(j)(2)–(3) authorizes the Secretary to grant individuals waivers of the

prohibition against importation of prescription drugs; directs the Secretary to issue guidance

describing when HHS will consistently grant case-by-case waivers; and directs the Secretary to

issue regulations granting individual waivers to import prescription drugs from Canada under

specified circumstances and under such other conditions as the Secretary determines to be

necessary to ensure public safety.

       33.     34. The MMA did not displace existing prohibitions against the importation of

unapproved, misbranded, or adulterated drugs. There are no exemptions in Section 804 from the

premarket approval, misbranding, or adulteration provisions of the FDCA or from the

sectionSection 801(a) prohibition on importation of drugs that are unapproved, misbranded, or

adulterated. To the contrary, the Act expressly statedstates that it leftleaves untouched existing

provisions relating to the importation untouchedof such drugs: “Nothing in this section limits

the authority of the Secretary relating to the importation of prescription drugs, other than with

respect to section [801](d)(1) of this title as provided in this section.” 21 U.S.C. § 384(k).

Moreover, the Act affirmatively requires that any regulations implementing commercial



                                               18
       Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 19 of 93




importation must “require that safeguards be in place to ensure that each prescription drug

imported under the regulations complies with section [505] . . . (including with respect to being

safe and effective for the intended use of the prescription drug), with sections [501] and [502] . .

. , and with other applicable requirements of this chapter.” Id. § 384(c)(1).

               2.      The HHS Task Force Finds Importation Is Unlikely to Satisfy Section
                       804(l)(1) and Raises Numerous Additional Problems.

       34.     35. The MMA required HHS to undertake a comprehensive study of importation

of drugs into the United States pursuant to § 384. MMA § 1122. To fulfill that statutory

requirement, HHS convened a Task Force on Drug Importation. The Task Force was chaired by

the Surgeon General and included representatives from HHS—including then-General Counsel

Alex Azar and then-Administrator of the Centers for Medicare & Medicaid Services Mark B.

McClellan—FDA, and other agencies.

       35.     36. In December 2004, the HHS Task Force released its Task Force Report,

which cast significant doubt on whether importation under Section 804 could satisfy the

patient-safety and consumer-savings criteria identified by Section 804(l)(1).

       36.     37. As the Task Force explained, the U.S. drug distribution system is a “closed”

system that is subject to extensive regulation at every step, from the approval of newly

developed drugs to their manufacture, distribution, and, ultimately, administration to patients.

Id. at 37–38. This system has proved “very effective in protecting public safety,” despite threats

from, for example, counterfeit and adulterated medications. Id. at xii. Importation would create

an opening in this closed system, “increa[sing] the opportunity for counterfeit and other

substandard drugs to enter and be dispersed into the U.S. drug distribution system.” Id. at x;

accord id. at 35 (“Legalized importation of drugs in such a way that creates an opening in the

‘closed’ system will likely result in some increase in risk, as the evidence shows that weaknesses


                                                19
       Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 20 of 93




in the oversight of drug regulation and the distribution system have been exploited.               For

example, doing so would increase the opportunity for counterfeit and other substandard drugs to

enter and be dispersed into the U.S. drug distribution system.”).

       37.     38. In light of these risks and the limited monitoring and enforcement resources

available to FDA, the Task Force noted that it would be “extraordinarily difficult” to ensure that

individual importation could be made safe for consumers, as certification under Section 804(l)(1)

requires. Id. at xiii. Further, implementing commercial importation in a way that protects

patient safety “would require new legal authorities, substantial additional resources and

significant restrictions on the type of drugs that could be imported.” Id. at xiii; see also, e.g., id.

at 32, 51, 53–54 (noting that FDA already lacks adequate resources to monitor shipments of

imported drugs, which would likely increase if importation were legalized). Simply testing

samples of drugs scheduled for importation would be no panacea: Although simple chemical

analysis could ascertain whether a sample contained a drug’s active ingredient, it could not

identify the purity and potency of the product, determine whether it was manufactured

appropriately, had expired, was stored in adverse or inappropriate conditions, or was counterfeit.

Id. at 21.   Even if such testing were available, it would be prohibitively expensive and

resource-intensive, and testing all imports would be logistically impossible. Id.

       38.     39. The Task Force also cast significant doubt on whether importation could yield

significant savings for consumers. As the Task Force noted, the disparity between U.S. and

international prescription drug prices is frequently overstated, as U.S. generic drugs—which

account for a significant share of U.S. prescription drugs by volume—are often cheaper than

comparable foreign medications. Id. at 65. Further, approximately 30 percent of drug spending

would be unchanged by importation because that spending goes to drugs that are cheaper in the



                                                  20
       Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 21 of 93




United States (e.g., many generics) or that are unsuitable for importation (e.g., injectable drugs

and biologics, see 21 U.S.C. § 384(a)(3)). Even with respect to the remaining 70 percent of drug

spending, the savings from commercial importation were likely to prove largely illusory. The

Task Force predicted that foreign governments would potentially impose export restrictions to

maintain their own citizens’ access to medications. Task Force Report at 67. Moreover, even

for drugs that were practically capable of being imported into the United States, intermediaries

would likely capture at least half of the potential difference in price between U.S. and foreign

drugs. Id. Importation thus threatened to reduce manufacturers’ revenues—and thus their

research and development spending, id. at 88–89 & fig. 8.2—and enrich intermediaries without

yielding significant savings in the costs of covered products to American consumers. All told,

the Task Force estimated that commercial importation would likely reduce total drug spending

by only one to two percent. Id.

       39.     40. The Task Force also identified numerous other flaws with importation.

Among other things, importation would not only reduce incentives to develop new drugs, but

also reduce revenues that manufacturers use to fund their research and development spending.

Id. at 83–86. The likely result of importation would be to deprive U.S. patients of between 4 and

18 new drugs per decade. Id. at 86. The Task Force estimated that importation would likely cost

consumers as much as $2 billion per year in lost benefits from new drugs, and this figure did not

even include benefits associated with access to future generic versions of those drugs. Id. at

88–89 & fig. 8.2. Moreover, any attempt to implement importation would trigger “[a] host of

legal and constitutional challenges,.” id Id. at xiii,. That was in part because many imported

drugs would be unapproved new drugs or misbranded under provisions of the FDCA that Section

804 left in place unaltered, see. See id. at 26, 28, and in part because28. Moreover, the Task



                                               21
          Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 22 of 93




Force observed that importation would raiseraised serious questions under the U.S.

Constitution’s Takings Clause and under both U.S. and international intellectual property law.

Id. at 91–97., such as the World Trade Organization (“WTO”) Agreement on Trade-Related

Aspects of Intellectual Property Rights (“TRIPS”). Id. at 91–97. By requiring manufacturers to

allow importers to use the approved labeling for a prescription drug at no cost, Section 804

essentially mandates that manufacturers license their trademarks to importers.

                 3.     HHS Secretaries Repeatedly Refused to Certify Section 804.

          40.    41. Consistent with the conclusions of the Task Force Report, four different

Administrations representing both political parties declined to certify Section 804 importation

under the MEDS Act and the MMA for nearly 20 years. All told, none of the six HHS

Secretaries who served between enactment of the MEDS Act and 2018 certified Section 804

importation. For example, in 2007, then-HHS Secretary Leavitt warned that “[a]llowing the

importation of drugs outside the current safety system would pose an immediate and significant

risk to the public health in the United States.” Lynne Taylor, US Senate Kills Drug Importation

Moves,                 PharmaTimes                   (May              8,             2007).1017

  Indeed, prior to proposing the scheme at issue here, then-Secretary Azar derided importation,

noting that the Congressional Budget Office had already determined that importation would have

“no meaningful effect” on drug prices, given limits on the availability of drugs from Canada and

that there was no way to ensure that the imported drugs were not counterfeits. Azar, Remarks on

Drug Pricing Blueprint. As then-Secretary Azar put it, “[t]he last thing we need is open borders

for unsafe drugs in search of savings that cannot be safely achieved.” Id.




1017
        Available at http://www.pharmatimes.com/news/us_senate_kills_drug_importation_
       moves_989824.

                                                22
       Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 23 of 93




       41.    42. TheIn the face of efforts by state and local governments to force them to

authorize importation, the Agencies consistently and successfully maintained the position that

importation could not be implemented in a way that would resultresults in significant consumer

savings and would not increasewithout increasing public health risks in the face of efforts by

state and local governments to force them to authorize importation.

       42.    43. In Vermont v. Leavitt, 405 F. Supp. 2d 466 (D. Vt. 2005), the Court upheld the

Agencies’ denial of a citizen petition seeking to authorize the importation of certain drugs. In

that case, the Agencies had explained that Section 804 does not—

              authorize[] or contemplate[] any waiver, partial certification,
              experiment, or other temporary, limited, or short-term program for
              importing prescription drugs from Canada. Section [804](l) is an
              explicit “all-or-nothing” provision that asks the Secretary to certify
              whether the law should be effective for all Americans, not just
              those in one particular State. Accordingly, in the absence of a
              certification by the Secretary, section [804](l) of the MMA does
              not authorize the issuance of regulations to legalize individual
              state-sponsored importation programs like the one proposed in the
              State’s Citizen Petition.

Federal Defts.’ Mot. to Dismiss, 2004 WL 3211273 (D. Vt. filed Nov. 29, 2004).

       43.    44. In Montgomery County, Maryland v. Leavitt, 445 F. Supp. 2d 505 (D. Md.

2006), the court likewise upheld the Agencies’ denial of a request for a limited certification

under the MMA. Once again, the Agencies explained:

              There is no language in section [384(l)] that authorizes or
              contemplates any waiver, partial certification, experiment, or other
              temporary, limited, or short-term program for importing
              prescription drugs from Canada; section [384(l)] is an explicit
              “all-or-nothing” provision that allows the Secretary to certify only
              whether the law is effective for all Americans, not just those in one
              particular [S]tate or county. . . . Accordingly, absent a certification
              by the Secretary, section [384(l)] of the MMA does not authorize
              individual state-or county-sponsored importation programs like the
              one proposed in the County’s waiver request.

Federal Defendants’ Mot. to Dismiss, 2006 WL 1451757 (D. Md. filed Apr. 26, 2006).

                                                23
          Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 24 of 93




                                    FACTUAL BACKGROUND

I.        THE NPRM

          44.     45. On December 18, 2019, the Agencies issued a notice of proposed rulemaking

(the “NPRM”) soliciting comments on a proposal to authorize commercial—but not

personal—importation of certain prescription drugs from Canada under Section 804. 84 Fed.

Reg. 70,796 (Dec. 23, 2019).

          45.     46. The NPRM proposed that States, Tribes, and other nonfederal government

agencies could sponsor SIPs to facilitate the importation of certain prescription drugs from

Canada. A SIP Sponsor would designate the drugs to be included in the SIP. For a drug to be

included in a SIP, it would have to be approved by Health Canada’s Health Products and Food

Branch (“HPFB”), and would supposedly qualify for sale in the United States under an existing

FDA-approved NDA or ANDA but for the fact that the drug bears HPFB-approved labeling

when marketed in Canada. The SIP Sponsor would also designate a Canadian wholesaler that

would purchase the drug directly from its manufacturer1118 (the “Foreign Sellerforeign seller”)

and deliver the drug to a U.S. pharmacy or wholesale distributor (the “Importerimporter”). If

FDA approved such a “SIP Proposalproposal,” the Importerimporter would be responsible for

submitting a “Pre-import Request” identifying, among other things, the drugs covered by the

request and their destination. If FDA approved this request, the Foreign Sellerforeign seller

could ship the drugs to a U.S. Customs port of entry, where samples would be tested for




1118
         Except in describing the Final Rule, this Complaint uses the term “manufacturer”
       specifically to refer to the applicant of the approved NDA or ANDA, see 21 C.F.R. §§
       3.2(c), or the person who owns or operates an establishment that manufactures an eligible
       prescription drug (“physical manufacturer”)—not, as in the Final Rule, also a holder of a
       drug master file (“DMF holder”).

                                                  24
          Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 25 of 93




authenticity, degradation, and other factors.1219          If the testing were successful, the

Importerimporter would be responsible for removing the drugs’ Canadian labeling and replacing

it with the labeling approved by FDA for the comparable U.S. drugs, along with additional

labeling statements.

          46.     47. The NPRM contemplated that the manufacturer would need to take a series of

burdensome steps to facilitate importation of its drug, including by either testing the imported

drug for authenticity, degradation, and other attributes, or providing the importer with all

information—including potentially proprietary testing protocols—necessary to authenticate the

drug and confirm that its labeling complies with all labeling requirements under the FDCA. The

NPRM also proposed that manufacturers would be required to attest that “but for the fact that it

bears the HPFB-approved labeling, [the drug] meets the conditions in the FDA-approved NDA

or ANDA, including any process-related or other requirements for which compliance cannot be

established through laboratory testing.” The imported drug would bear the labeling of the

comparable FDA-approved drug, except that the imported drug’s labeling would also include

other information, including a statement that “This drug was imported from Canada under the

[Name of State or Other Governmental Entity and of Its Co-Sponsors, If Any] Section 804

Importation Program to reduce its cost to the American consumer.”
1219
         As HHS has previously acknowledged, “no testing scheme is foolproof.” Task Force
       Report at 30; see supra ¶ 37. Because testing is necessarily done on samples, not every drug
       product, it can indicate whether the particular drugs tested contained active ingredient (for
       example) but cannot by itself ensure that products were manufactured with adequate quality
       controls. See FDA, Facts About the Current Good Manufacturing Practices (CGMPs) (June
       25, 2018),
       https://www.fda.gov/drugs/pharmaceutical-quality-resources/facts-about-current-good-manufa
       cturing-practices-cgmps. Thus, FDA does not allow manufacturers to rely on testing alone,
       but requires them to show that the drugs they produce have the quality, identity, purity,
       potency, and other characteristics they are purported to possess. As FDA often says,
       “quality cannot be tested into products; it should be built in by design.” E.g., FDA/Center
       for Drug Evaluation and Research, New Drug Quality (Sept. 18, 2012),
       https://www.fda.gov/media/84457/download.

                                                 25
       Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 26 of 93




       47.     48. The NPRM proposed that the Secretary of HHS would certify that this

commercial importation scheme would “pose no additional risk to the public’s health and

safety,” and “result in a significant reduction in the cost of covered products to the American

consumer,” as required by Section 804(l)(1), in conjunction with publication of a final rule. The

NPRM did not, however, identify what about the proposed SIP scheme would ensure public

health and safety while delivering significant cost benefits.

       48.     49. Instead, with respect to public health, the NPRM pointed to the DSCSA and

U.S.-Canada cooperation as bases for the Secretary being able to certify safety today. 84 Fed.

Reg. at 70,800–801. Enactment of the DSCSA does not address the host of supply chain-related

safety issues associated with Section 804 importation,. because Section 804-imported drugs

cannot comply with the DSCSA, which is why the NPRM proposed to exempt imported drugs

from several of the DSCSA’s key requirements and replace them with less protective substitutes,

on which the Final Rule continues to rely. See PhRMA, Comment Letter on NPRM at pp 23-27,

Docket No. FDA-2019-N-5711 (Mar. 10, 2020);1320; see generally 21 C.F.R. § 251.14. Canada’s

purported cooperation also does not support certification because, among other reasons, Canada

opposes importation. 84 Fed. Reg. at 70,816; Government of Canada, Comment Letter on

NPRM at pp.1, 3, Docket No. FDA-2019-N-5711 (Mar. 10, 2020).1421

       49.     50. With respect to cost, the Agencies acknowledged that they were “unable to

estimate the cost savings from this proposed rule” without more information about “the likely

size and scope of SIP programs and about the specific drug products that may become eligible

for importation, the degree to which imported drugs would be less expensive than non-imported

1320
       Available at
     https://phrma.org/public-communication/PhRMA-Comments-on-Administrations-Proposed-R
     ule-on-Drug-Importation.
1421
       Available at https://www.regulations.gov/document?D=FDA-2019-N-5711-1208.

                                                 26
       Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 27 of 93




drugs available in the United States, and which SIP eligible products are produced by U.S. drug

manufacturers.” 84 Fed. Reg. at 70,823. Table 1 of the NPRM, id., underscores the Agencies’

total lack of data and analysis of the costs and benefits of the NPRM:




       50.     51. Instead, the Agencies proposed that the HHS “Secretary’s certification will be

conditioned on each authorized SIP meeting the relevant requirements of section 804 of the

[FDCA] and this rule.” 84 Fed. Reg. at 70,803.

       51.     52. The NPRM did not propose certifying personal importation under Section

804(j), which, the Agencies noted, posed certain risks to public health and safety. As the NPRM

explained, “[m]edications that are purchased online and imported through international mail,

express couriers, and other means pose significant challenges for FDA and its ability to

adequately safeguard the quality and safety of drugs taken by U.S. consumers.” 84 Fed. Reg. at

70,800. In particular, there are “many rogue online pharmacies that sell medicines at deeply

                                               27
       Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 28 of 93




discounted prices, often without requiring a prescription or adhering to other safeguards

followed by [licensed] pharmacies.” Id. According to the Agencies, such pharmacies are run by

criminal networks, and there have been numerous instances in which disreputable online

“Canadian” pharmacies have sold American consumers drugs that originated elsewhere and were

fraudulently represented as Canadian.         In one high-profile incident, the Canadian online

pharmacy CanadaDrugs.com, through a subsidiary, distributed counterfeit cancer drugs

containing no active ingredients to U.S. patients. See Dep’t of Justice, Press Release, Canadian

Drug Firm Admits Selling Counterfeit and Misbranded Prescription Drugs Throughout the

United States (Apr. 13, 2018).1522        In another, Canadian online pharmacy pioneer Andrew

Strempler—a licensed Manitoba pharmacist—sold foreign and counterfeit drugs to U.S. patients,

ultimately pleading guilty to conspiracy to commit mail fraud and serving time in U.S. federal

prison. See Christopher Weaver, Former Internet Pharmacist Sentenced in Fake Drug Case,

Wall                St.              J.               (Jan.            9,             2013).1623



       52.    53.    Indeed, many supposedly “Canadian” drugs are anything but that: As the

NPRM observed, “drugs promoted as being from Canada or approved by . . . HPFB that are

offered to U.S. citizens in many instances are not actually from Canada [or] approved by HPFB”

and are “[i]nstead . . . obtained from ever-evolving illicit sources of supply.” 84 Fed. Reg. at

70,800. Indeed, “[a] 2005 FDA analysis of drugs imported through International Mail Facilities

revealed that while nearly half of imported drugs claimed to be Canadian or from Canadian

pharmacies, 85 percent of those drugs originated elsewhere and were fraudulently represented as
1522
       Available at
     https://www.justice.gov/usao-mt/pr/canadian-drug-firm-admits-selling-counterfeit-and-misbra
     nded-prescription-drugs.
1623
       Available at https://www.wsj.com/articles/SB1000142412788732444230457823213355
     6180830.

                                                 28
       Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 29 of 93




Canadian.” Id. (emphasis added). Such drugs were typically smuggled into the United States

after being shipped from their countries of origin into Canada or other third-party countries “in

an effort to avoid detection and create a more trustworthy appearance.” Id. Whatever bearing

these considerations may have on the Secretary’s decision not to certify personal importation, the

Secretary’s decision to make a conditional certification as to commercial importation alone is

contrary to both the text of the statute and the Agencies’ successful litigation positions in

Vermont and Montgomery County.

       53.     54. The Government of Canada submitted comments opposing the NPRM. In

particular, the Government of Canada noted that its drug market was “too small to meet

American consumer demand for prescription drugs or have an impact on high drug prices.”

Government of Canada, Comment Letter on NPRM at pp.1, 3. The Government of Canada

predicted that importation would increase “pressure on the Canadian drug supply, exacerbating

drug shortages and limiting access to needed medicines in Canada.” Id. at 2. Accordingly, the

Government of Canada warned that it would “employ all necessary measures to safeguard its

drug supply and preserve access for Canadians to needed prescription drugs.” Id. at 3.

       54.     55. PhRMA and PSM also submitted extensive comments on the NPRM, which

can                            be                            accessed                             at

https://phrma.org/public-communication/PhRMA-Comments-on-Administrations-Proposed-Rule

-on-Drug-Importation            and           https://www.safemedicines.org/wp-content/uploads/

2019/09/PSM-HHS-Comment-2-11-2020.pdf.

II.    THE EXECUTIVE ORDER

       55.     56. On July 24, 2020, President Trump signed an executive order directing the

Agencies to take certain actions, “as appropriate and consistent with applicable law,” to facilitate



                                                29
          Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 30 of 93




the “safe importation of prescription drugs.” Exec. Order 13938, Increasing Drug Importation to

Lower Prices for American Patients (July 24, 2020), 85 Fed. Reg. 45,757 (July 29, 2020). The

stated goal of the Executive Order was to “expand safe access to lower-cost imported

prescription drugs.”

          56.    57. With respect to commercial importation, the Executive Order directed the

HHS Secretary, to “complet[e] the rulemaking process” regarding the NPRM. Exec. Order §

2(c).

          57.    58. With respect to personal importation, the Executive Order further directed the

HHS Secretary to “facilitat[e] grants to individuals of waivers of the prohibition of importation

of prescription drugs, provided such importation poses no additional risk to public safety and

results in lower costs to American patients,” under Section 804(j)(2). Exec. Order § 2(a).

III.      THE FINAL RULE

          58.    59. The Final Rule was publicly released on September 24, 2020, and published

in the Federal Register on October 1, 2020. The Final Rule nowhere indicates that the HHS

Secretary consulted with the United States Trade Representative or the Commissioner of U.S.

Customs and Border Protection before promulgating the Rule.24 ¶

          59.    In promulgating the Final Rule, FDA largely followed the same flawed approach

set forth in the proposed rule.

          60.    Under the Final Rule, States or Tribes can sponsor “Section 804 Importation

Programs” or “SIPs”SIPs to facilitate the importation of certain prescription drugs from

24
       PhRMA raised in its comment the Secretary’s need to consult with the Trade Representative
     and Customs and Border Protection Commissioner, but Defendants did not respond to that
     comment in the preamble to the Final Rule. See PhRMA Comment Letter at 59–60. In
     September 2020, PhRMA’s counsel filed a Freedom of Information Act (“FOIA”) request
     seeking information relating to this consultation but to date Defendants have provided no such
     information.

                                                  30
          Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 31 of 93




Canada.1725 Such a A SIP Sponsor such as a State or Tribe can designate the drugs to be

included in the SIP. To be imported by a SIP, a drug must be approved by Health Canada’s

HPFB, and supposedly must qualify for sale in the United States under an existing

FDA-approved NDA or ANDA, but for the fact that it bears HPFB-approved labeling when

marketed in Canada.        The SIP Sponsor must also designate a foreign seller (a Canadian

wholesaler that will purchase the drugs directly from the drugs’ manufacturers (the “Foreign

Seller”) and an importer (a U.S. pharmacy or wholesaler that will receive delivery of the drugs

from the Foreign Seller (the “Importer”foreign seller). ¶

          61.     The Final Rule authorizes FDA to approve, modify, or extend a SIP based on its

review of a SIP proposal. 21 C.F.R. § 251.4. If FDA approves such a “SIP Proposal,”proposal,

the Importerimporter will be responsible for submitting a “Pre-import Request” identifying,

among other things, the drugs covered by the request and their destination. If FDA approves this

request, the Foreign Sellerforeign seller can ship the drugs to a Customs port of entry, where

they will supposedly be tested for authenticity, degradation, and other factors. A manufacturer

can either conduct this testing itself for free or turn over to the Importerimporter “all information

needed to conduct the Statutory Testing, including any testing protocols, Certificate of Analysis,

and samples of analytical reference standards that the manufacturer has developed,” along with

formulation information about the Canadian drug, and stability-indicating assay, and the

FDA-approved drug.         If the testing is successful, the Importerimporter is responsible for

removing the drugs’ Canadian labeling and replacing it with the labeling approved by FDA for

comparable U.S. drugs. This SIP scheme poses additional risk to the public’s health and safety

in multiple ways.¶
1725
         After SIPs operate for two years, the HHS Secretary could determine that private parties
       could be allowed to operate SIPs without state or tribal sponsorship. 21 C.F.R. § 251.1
       (“Section 804 Importation Program Sponsor (‘SIP Sponsor’)”).

                                                  31
         Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 32 of 93




         62.   The Final Rule does not provide for any public notice or opportunity for

interested persons to submit comments before FDA acts upon a SIP. Nor does the Final Rule

provide any other means for interested persons to intervene or be heard by the agency during SIP

proceedings. Indeed, interested persons will not even have notice that a SIP is pending before

the agency, much less notice of the SIP’s contents or amendments thereto, unless the Sponsor

chooses to publicly release that information. In addition, review of a SIP occurs entirely behind

closed doors, meaning interested parties may not know the status of a SIP review or even

whether an application has been denied or authorized.

         A.    THE FINAL RULE POSES ADDITIONAL RISKS TO PUBLIC HEALTH
               AND SAFETY.

               1.      The Final Rule weakens existing regulations that create a closed
                       drug-distribution system to assure manufacturer oversight and keep
                       patients safe.

         63.   61. Ordinarily, a manufacturer is responsible for drugs distributed pursuant to its

applications, including ensuring that the drugs are safely handled; implementing systems for

identifying adverse effects or drug-related problems; and proposing changes to drug labeling.

See 2 James T. O’Reilly & Katherine A. Van Tassel, Food and Drug Admin. §§ 13–15 (4th ed.

2020). ¶62.    Under the SIP scheme, however, no single entity is responsible for the imported

drugs.     As a result, the manufacturer lacks visibility into the supply chain, and the

manufacturer’s responsibilities instead are scattered among SIP Sponsors, Foreign Sellersforeign

sellers, and Importersimporters. A scheme in which the manufacturer does not havelacks full

oversight over the drug and no one entity is accountable for any issues with the drug inevitably

adds public health and safety risks.




                                               32
       Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 33 of 93




              2.      The Final Rule increases the risk that patients will receive unapproved,
                      misbranded, and adulterated drugs.

       64.    63. Unapproved: The SIP scheme permits unapproved drugs to be imported into

the United States. Ordinarily, as part of its approval process, FDA scrutinizes everything about

the drug, including not only the composition of the drug, but also the method of its manufacture,

its packaging, and its labeling. See 21 C.F.R. § 314.50. Drugs imported under SIPs, however,

wouldwill differ from drugs approved in the respective applications:. For example, imported

drugs will have been shipped, stored, relabeled, and repackaged in ways that the approved drugs

are not. Likewise, the parties responsible for relabeling and repackaging a drug imported under

a SIP and the relabeling and repackaging processes wouldwill not be identified in the NDA or

ANDA of the comparable FDA-approved drug. Accordingly, the Agencies admit that “for drugs

imported under section 804 there will not be ‘an approval of an application’ under section 505(a)

of the FD&C Act [21 U.S.C. § 355].” 85 Fed. Reg. 62,114.

       65.    64. Misbranded: The SIP scheme also permits misbranded drugs to be imported

into the United States. The Final Rule requires drugs imported under SIPs to bear the labels of

FDA-approved drugs (with certain additions).         Such labeling wouldwill likely mislead

consumers that the drugs have been approved by FDA (which they have not) and have the

assurances associated with FDA-approved drugs (which they do not). Drugs imported under the

Final Rule are therefore misbranded.

       66.    65. Adulterated: Drugs imported under a SIP scheme pose a significant risk of

adulteration. A drug is adulterated if it is not manufactured and held in conformance with

CGMP, 21 U.S.C. § 351(a)(2)(B), and the SIP scheme increases the risk that the imported drug

will not conform with CGMP. As the HHS Task Force observed, “there is no way to assure that

[drugs imported under Section 804] have been appropriately stored, processed, and packaged.”


                                               33
          Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 34 of 93




Task Force Report at 29. That is because the Final Rule, among other things, shifts relabeling

and repackaging from FDA-inspected facilities that are identified in an application to other

facilities that FDA has not necessarily inspected and refuses to commit to inspect; loosens

restrictions on the drug supply chain by exempting supply chain members from DSCSA

requirements; and increases the number of entities that are in the supply chain and which test

productdrugs.

                 3.     The Final Rule places important responsibilities on entities that lack the
                        experience or resources to handle them.

          67.    66. The Final Rule also threatens public health and safety by imposing significant

responsibilities on entities that lack the expertise and resources to carry out these responsibilities.

          68.    67. SIP Sponsors:     The Final Rule assigns SIP Sponsors responsibility for

administering SIPs. But States and Tribes lack the know-how to ensure that the drug supply

chain participants are compliant with CGMP and good distribution practices;. They generally do

not have the systems in place to inspect drug supply chain participants;. Under current law, they

play no role in implementing the DSCSA;.                These entities also lack expertise with

pharmacovigilance; and, which requires significant expertise and operational capacity.26 And

they do not inspect drugs at border ports of entry. Insofar as States and Tribes currently exercise

any of the regulatory responsibilities committed to them under the Final Rule, they do so

predominantly through boards of pharmacy that are neither empowered nor equipped to take on

importation (especially the importation of drugs for resale to out-of-state buyers). See National

Association of Boards of Pharmacy, Comment Letter on NPRM at 3–4, Docket No.

26
       For example, adverse event reporting, which is merely one aspect of pharmacovigilance,
     alone requires a number of complex steps in which entities take in adverse event information
     and make assessments that require medical and scientific expertise as to whether the event is
     serious and unexpected and was, in fact, medically caused by the drug—a determination about
     causation that requires the input of medical professionals.

                                                  34
          Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 35 of 93




FDA-2019-N-5711 (Mar. 5, 2020).1827 Moreover, States and Tribes will often lack jurisdiction

to take action against non-compliant Foreign Sellersforeign sellers and out-of-state (or

off-reservation) entities. PSM Comment Letter at 3, Docket No. FDA-2019-N-5711 (Mar. 5,

2020).

          69.    68. Foreign Sellers and Importers:      Likewise, the Final Rule vests Foreign

Sellersforeign sellers and Importersimporters with new responsibilities that greatly exceed those

of typical state-licensed wholesale distributors or pharmacies.       These include carrying out

pharmacovigilance responsibilities, tracing imported products throughout the supply chain to

ensure CGMP compliance, and relabeling or repackaging drugs.             Assigning such tasks to

Foreign Sellersforeign sellers and Importersimporters, which lack the expertise and operational

capacity to carry them out, will inevitably—and, with respect to foreign sellers, may not be

subject to U.S. federal and state or tribal authorities’ jurisdiction—will increase safety risks (as

well as requiringand require substantial investments, the recoupment of which would greatly

reduce, if not eliminate, or offset any purported cost savings from importation).




1827
         Available at https://www.regulations.gov/document?D=FDA-2019-N-5711-1082. Indeed,
       States that have attempted to facilitate their residents’ personal importation of drugs from
       Canadian “pharmacies” and other sources have found that they have no practical ability to
       ensure that genuine drugs are being correctly dispensed and shipped. See, e.g., FDA Staff,
       Letter to Gov. Tim Pawlenty at 1 (Feb. 23, 2004), available at
       http://www.safemedicines.org/wp-content/uploads/2019/03/Letter-to-Honorable-Tim-Pawlent
       y_-February-23-2004-1.pdf (noting that Canadian online pharmacies “were observed
       engaging in dangerous practices on a single voluntary, pre-announced ‘visit’ by Minnesota
       State officials who have no regulatory authority over the foreign businesses” that were
       fulfilling online drug orders); see also William G. Holland, Auditor Gen., State of Ill.,
       Management Audit of the Flu Vaccine and the I-SaveRx Program at i, xiii (Sept. 2006),
       available at
       http://www.safemedicines.org/wp-content/uploads/2015/08/Illinois-Auditor-General.pdf
       (state contracted with Canadian pharmacy benefits manager to facilitate consumers’
       purchase of foreign drugs but did not know whether prescriptions were being fulfilled by
       approved pharmacies).

                                                 35
       Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 36 of 93




              4.     The Final Rule undermines the DSCSA’s safeguards for the drug-supply
                     chain.

       70.    69. Despite citing the DSCSA, see, e.g., 85 Fed. Reg. at 62,106, the Final Rule

undermines the very protections that the DSCSA provides, by opening the closed U.S.

drug-distribution system to drugs not subjected to rigorous supply-chain security requirements.

The minimal supply chain security measures adopted as part of the Final Rule adopts purported

substitutesare no substitute for the rigorous protections of the DSCSA that are inadequate. For

example:

       Although the Final Rule requires a Foreign Sellerforeign seller to place a Section 804
       serial identifier (“SSI”) on each drug imported through a SIP, the SSI does not include a
       unique serial number assigned by (and traceable back to) the manufacturer, nor does the
       Final Rule impose other standard technical requirements for an SSI that would help
       prevent counterfeiting. See 21 C.F.R. § 251.14(c)(4)(ii).

       Under the Final Rule, no product identifier is affixed to the drug product during the
       transaction between the manufacturer and the Foreign Sellerforeign seller and the
       transaction between the Foreign Sellerforeign seller and the Importerimporter; a product
       identifier is added only after the drug product has already been through two transactions,
       one of which involves importation into the United States. 21 C.F.R. § 251.14(d)(3)(i).

       Products imported under the SIP scheme will not include the transaction history,
       transaction information, or a transaction statement for prescription drugs required by the
       DSCSA, which increases the risk that unscrupulous actors will smuggle counterfeit or
       other illegitimate drugs into the United States and may make entities or individuals
       downstream from the Importerimporter question whether the drugs they receive are
       genuine. 21 C.F.R. § 251.14(d)(7)(i).

       Differences between the requirements under Canadian and U.S. law for detecting and
       handling suspect and illegitimate products mean that Foreign Sellersforeign sellers will
       not be equipped to address suspect and/or illegitimate foreign product. Compare 21
       U.S.C. § 360eee-1(c)(4)(D) (DSCSA), with 85 Fed. Reg. at 62,102 (Final Rule).

       71.    70. Moreover, the Final Rule’s drug-tracing provisions will lead to administrative

and operational problems that undermine public health and safety. For instance, a wholesale

distributor or pharmacist that is also an Importerimporter under the Final Rule would be

obligated tomust affix/ or imprint product identifiers to drugs imported under Section 804 but


                                              36
       Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 37 of 93




not804, which they need not do for DSCSA-compliant drugs that comply withalready include the

DSCSAproduct identifier.     An Importerimporter must also would have to attempt to piece

together the transaction documentation for a drug imported under the SIP scheme by reconciling

information received from the Foreign Sellerforeign seller (regarding the Foreign Sellerforeign

seller’s transfer of product to the Importerimporter) with records received from the manufacturer

(regarding the manufacturer’s transfer of the product’s ownership to the Foreign Sellerforeign

seller for the Canadian market). This step—which seemingly could be accomplished only

manually and may not even be possiblewith difficulty—is unnecessary under the DSCSA, which

requires transaction information to be exchanged at each step of the supply chain through an

electronic, interoperable system. Such gaps may mask conceal lapses in supply chain security

that would otherwise be apparent and render a product “unfit for distribution.” See FDA, Draft

Guidance: Definitions of Suspect Product and Illegitimate Product for Verification Obligations

Under the Drug Supply Chain Security Act (Mar. 2018).

              5.      The SIP scheme introduces risks of consumer confusion and increased
                      medication errors.

       72.    71. Section 804-imported drugs will be labeled with FDA-approved labeling,

including the proprietary name of the FDA-approved drug, the name of the imported drug’s

manufacturer, the name of the imported drug’s Importerimporter, and a statement that the

imported drug was distributed under a SIP. FDA acknowledges that product labeling could lead

to confusion between products with the same name. 84 Fed. Reg. at 70,819. Consumers will not

understand the distinction between Section 804-imported drugs and FDA-approved drugs. If a

patient experiences an adverse event, a patient, caregiver, or healthcare professional may not

know which entity to contact, which increases the risk of delays or gaps in adverse event

reporting.


                                               37
       Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 38 of 93




       B.      THE    FINAL   RULE  COMPROMISES  MANUFACTURERS’
               TRADE-SECRETSINTELLECTUAL PROPERTY  AND   SPEECH
               RIGHTS.

       73.     72. The Final Rule also requires manufacturers to take a variety of harmful steps

to facilitate importation by taking a variety of steps that would harm the manufacturers.

       74.     73. A drug’s manufacturer would beis required to facilitate importation by

assisting Importersimporters with the testing required by Section 804, and would facefaces the

Hobson’s choice of either conducting the testing itself for free or turning over all information

necessary to authenticate the drug and to confirm that its labeling complies with all labeling

requirements under the FDCA, “including any testing protocols Certificate of Analysis, and

samples of analytical reference standards that the manufacturer has developed” and “formulation

information about the HPFB-approved drug, a stability-indicating assay, and the FDA-approved

drug to facilitate authentication.” 21 C.F.R. § 251.16(b); see also 21 U.S.C. § 384(e)(2)(A)

(describing the information the manufacturer would be required to provide to facilitate testing

conducted by the Importerimporter); 85 Fed. Reg. at 62,119 (rejecting the suggestion that

manufacturers should be able to recoup testing costs from importers, on the grounds that Section

804 requires manufacturers to provide their labeling for use by Importersimporters at no cost and

that “[i]f manufacturers were permitted to charge it would directly undermine section 804’s

cost-reducing goal”).

       75.     74. The informationIf a manufacturer would be required to turn over to facilitate

testingdoes not agree to conduct the testing itself, the information it must turn over includes

highly confidential trade secrets and confidential commercial information (“CCI”). 21 C.F.R. §

251.16(g). If the manufacturer does not provide such information within 30 days of a request for

it by an Importerimporter, any person who is a manufacturer, such as a corporate officer, faces



                                                38
       Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 39 of 93




potential criminal liability. 85 Fed. Reg. at 62,103; see 21 U.S.C. § 333(b)(6) (“[A]ny person

who is a manufacturer or importer of a prescription drug under section [804](b) . . . and

knowingly fails to comply with a requirement of section [804](e) . . . that is applicable to such

manufacturer or importer, respectively, shall be imprisoned for not more than 10 years or fined

not more than $250,000, or both.”).

       76.     75. In addition, a manufacturer must provide the Importerimporter executed batch

records, including the certificates of analysis, for recently manufactured, commercial-scale

batches of the HFPB-approved drug. See 21 C.F.R. §§ 251.5(e)(2). Manufacturers routinely

protect batch records as highly confidential, because they contain proprietary information

regarding the production and control of each batch. See 21 C.F.R. § 211.188. Certificates of

analysis contain commercially valuable information typically kept in strict confidence, including

product specifications, analytical methods for each component of the formulation, and actual

results obtained from testing performed.

       77.     76. Moreover—and despite the absence of any provision in Section 804

authorizing such a requirement—the manufacturer would beis required either to attest to the

Importerimporter (or to FDA, if the manufacturer conducts testing itself), that the drug sold to

the Foreign Sellerforeign seller met the conditions in the new drug application or abbreviated

new drug applicationNDA or ANDA approved by FDA for the drug’s U.S. counterpart, but for

the fact that the drug bore HPFB-approved Canadian labeling, or to explain with specificity why

it could not make this attestation. The attestation, which itself is a trade secret and CCI that is

disclosed through the Final Rule’s importation scheme under the final rule, would include,

includes:

       “[A]ny process-related or other requirements for which compliance cannot be established
       through laboratory testing,” 21 C.F.R. § 251.5(c)(4)(xii);


                                                39
       Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 40 of 93




       “Confirmation that the HPFB-approved drug conforms to the specifications in the
       FDA-approved drug’s NDA or ANDA regarding the quality of the drug substance(s),
       drug product, intermediates, raw materials, reagents, components, in-process materials,
       container closure systems, and other materials used in the production of the drug,” 21
       C.F.R. § 251.5(c)(4)(xii)(B);

       “Confirmation that the HPFB-approved drug was manufactured in accordance with the
       specifications described in the FDA-approved drug’s NDA or ANDA, including with
       regard to the facilities and manufacturing lines that are used, and in compliance with
       [CGMP] requirements set forth in [the FDCA and implementing regulations],” 21 C.F.R.
       § 251.5(c)(4)(xii)(C);

       “[The] [o]riginal date of manufacture or the date used to calculate the labeled expiration
       date based on the HPFB-approved or scientifically validated expiration period, the
       expiration period set forth in the FDA-approved drug’s NDA or ANDA, and any other
       information needed to label the drug within the expiration dating period determined by
       stability studies in the FDA-approved drug’s NDA or ANDA,” 21 C.F.R. §
       251.5(c)(4)(xii)(D);

       “[I]nformation needed to confirm that the labeling of the prescription drug complies with
       labeling requirements under the [FDCA],” 21 C.F.R. § 251.5(c)(4)(xii)(E); and

       “[A] copy of all transaction documents that were provided from the manufacturer to the
       Foreign Seller,” 21 C.F.R. § 251.14(b).”

       78.     77. The Final Rule does not expressly address what happens if the manufacturer

believes it cannot make the attestation described in this section and explains so with specificity

to FDA, but FDA disagrees with the manufacturer. 21 C.F.R. § 251.5(d). Elsewhere, however,

the Final Rule states that knowing failure to comply with the requirement that the manufacturer

“supply the information needed to authenticate the drug being tested and to confirm that the

labeling is in compliance with the [FDCA]” is a criminal offense subject to up to 10 years’

imprisonment. 85 Fed. Reg. at 62,103. The FDCA does, however, criminalize “any . . .

violation of regulations” under Section 804, and make such violations subject to a prison

sentence of up to one or three years (depending on, among other things, whether the violation

was “commit[ted] with the intent to defraud or mislead”). 21 U.S.C. §§ 331(aa), 333(a).




                                               40
       Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 41 of 93




       79.     78. TheSection 804 requires a manufacturer would also be required to “provide an

importer written authorization for the importer to use, at no cost, the approved labeling for the

prescription drug,.” 21 U.S.C. § 384(h), or such approval would be deemed to have been given

if the manufacturer did not give it within 30 days of a request, 21 C.F.R. § 251.13(a). Drug

labeling for NDA products will typically include trademarked information, such as drugs’ brand

names and logos. ¶79.         Drugs imported under the Final Rule would be required to bear the

following statement:The Final Rule interprets that requirement to mean that imported drugs must

bear the same labeling as comparable FDA-approved drugs, except that the imported drug’s label

must also display a National Drug Code, unique serial number, the importer’s name and place of

business, and the statement that “[This drug was/These drugs were] imported from Canada

without the authorization of [Name of Applicant] under the [Name of SIP Sponsor] Section 804

Importation Program.”     21 C.F.R. § 251.13(b)(4)(iv).     If the SIP maintains a website, the

statement could also include the website address. 21 C.F.R. § 251.13(b)(4)(iv). Drugs must also

include the Importer’s name and telephone number as contact information for adverse event

reporting. 21 C.F.R. § 251.13(b)(4)(vi). The labeling for drugs sold under NDAs typically

includes trademarked information, such as drugs’ brand names and logos. If the manufacturer

does not authorize the importer to use its labeling within 30 days of a request, the Final Rule

deems the manufacturer to have consented to the use of the labeling. 21 C.F.R. § 251.13(a). By

requiring the imported product to bear the approved drug’s labeling with limited, specified

exceptions, the Final Rule directs importers to use manufacturers’ trademarks on imported drugs,

regardless of the manufacturer’s consent to such use.

       80.     The Final Rule contains a non-severability provision, providing that “[t]he

provisions of this part are not separate and are not severable from one another. If any provision is



                                                41
        Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 42 of 93




stayed or determined to be invalid or unenforceable, the remaining provisions shall not continue

in effect.” 21 C.F.R. § 251.20.

IV.     THE CERTIFICATION

        81.    In a letter dated September 23, 2020, then-Secretary Azar wrote to congressional

leaders to certify “that implementation of section 804(b)-(h) through the final rule Importation of

Prescription Drugs . . . poses no additional risk to the public’s health and safety and will result in

a significant reduction in the cost of covered products to the American consumer.”               The

Secretary emphasized that this certificationCertification was “limited to implementation of

section 804(b)-(h) through the final rule and does not authorize any other method of

implementing section 804.”

        82.    Both that letter and the Final Rule are devoid of information about the actual

effects of implementing Section 804(b)–(h) on public health and safety or costs to American

consumers. Instead, the Final Rule asserts that the certificationCertification is proper because, in

the future, “it will be the Secretary, acting through FDA, who will find that a particular SIP

proposal meets the certification requirements based on the information received as part of the

proposal.”    85 Fed. Reg. at 62,112.      The Final Rule’s Regulatory Impact Analysis notes,

however,In other words, the Certification defers HHS’s consideration of the effects of

importation on public health and safety and costs of covered products to American consumers

until FDA reviews specific SIP applications. And FDA has stated that “it is the responsibility of

the SIP sponsor to ensure cost savings.” FDA, Final Regulatory Impact Analysis, Importation of

Prescription Drugs, Docket No. FDA-2019-N-5711, at 12–13 (2020).1928

        83.    As with the NPRM, the Final Rule acknowledges that the Agencies are “unable to

estimate the cost savings from this final rule, because we lack information about the likely size
1928
       Available at https://www.fda.gov/media/142408/download.

                                                 42
       Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 43 of 93




and scope of SIPs, the specific eligible prescription drugs that may be imported, the degree to

which these imported drugs will be less expensive than non-imported drugs available in the

United States, and which eligible prescription drugs are produced by U.S.-based drug

manufacturers.” 85 Fed. Reg. at 62,123. Underscoring the absence of any analysis of the

potential savings (if any) to American consumers from the Certification, the Agencies provided

another blank cost/benefit analysis table in the Final Rule:




                                                43
       Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 44 of 93




                                                                                              ¶

       84.     In implementing the Certification, the Final Rule also casts an impermissibly

broad net in defining what kinds of savings could be used to demonstrate that the SIP supposedly

satisfies the statutory criteria for certification. Section 804(l)(1) requires the Secretary to certify

that implementation of Section 804 “will,” among other things, “result in a significant reduction

in the cost of covered products to the American consumer.” Rather than focusing exclusively on

savings in the cost of prescription drugs to American consumers, the Final Rule leaves open the

possibility that FDA would approve a SIP application based on a showing of savings to other

parties if the sponsor “submit[ted] information about whether cost-sharing expenses are reduced

for the participants, or whether the program will result in cost savings that are passed on to

consumers in other ways, such as increasing the number of people covered by a State program,

or increasing the availability of drugs covered by the program.” 85 Fed. Reg. at 62,101; see also

21 C.F.R. § 251.3(d)(11)(v), (e)(9).

       85.     84. HHS has also claimed in the Final Rule that thea certification need not “cover

all of section 804,” but instead that HHS may issue separate certifications for each of “two




                                                  44
       Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 45 of 93




importation pathways: (1) commercial importation of drugs from Canada under subsections

(b)-(h), and (2) personal importation under subsection (j).” 85 Fed. Reg. at 62,112.

       86.     85. Nothing in the statute authorizes this bifurcation, which is contrary to the

position the Agencies have taken in prior cases. The statute requires the Secretary to certify that

implementation “of this section”—not of separate pathways or subsections—meets the

certification criteria. 21 U.S.C. § 384(l)(1).

V.     THE SIPSSTATE SIPs¶

       86.     States stand ready to begin importing drugs under the Final Rule.            As of

November 23, 2020, at least six States have moved to develop programs for the¶

       87.     Multiple States have answered Defendants’ call. Six States have enacted laws

directing state authorities to arrange for importation of Canadian drugs under Section 804. and

have submitted some form of SIP proposal to Defendants. At least two States—Florida and New

Mexico—have submitted final SIP proposals which are awaiting Defendants’ approval. And, on

information and belief, at least one State, Florida, has been informed that it should expect its

proposal to be approved.       Because all information about SIP applications has come from

voluntary disclosures by applicant States, it is unclear whether other SIP applications are

pending before FDA or if FDA has authorized any SIP applications. ¶

       A.      THE FLORIDA SIP ¶

       88.     In 2019, Florida Governor Ron DeSantis signed into law an act establishing the

Canadian Prescription Drug Importation Program within Florida’s Agency for Health Care

Administration (“AHCA”), with the stated goal of importing Canadian prescription drugs “which

have the highest potential for cost savings to the state.” See 2019 Fla. Sess. Law Serv. 2019-99

(C.S.H.B. 19) (West), codified at Fla. Stat. § 381.02035. The Act requires AHCA to contract

with a vendor that would be responsible for, among other things, “develop[ing] a Wholesale

                                                 45
       Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 46 of 93




Prescription Drug Importation List identifying the prescription drugs that have the highest

potential for cost savings to the state,” identifying Canadian suppliers, and contracting with those

suppliers to import drugs under the program.         Fla. Stat. § 381.02035(3).      The Act also

contemplates that a variety of state-affiliated pharmacies or wholesalers could import drugs from

Canadian suppliers under the program. Id. § 381.02035(7). The Act required AHCA to submit a

request for approval of the program by July 1, 2020, and to begin operating the program within

six months of receiving that approval. Id. § 381.02035(9).¶

       89.     On August 20, 2019, Florida submitted a concept paper to HHS “to demonstrate

the ability of a state to safely and effectively import prescription drugs into the U.S.” and to

provide information on the State’s proposed commercial prescription drug importation program

design.29 As anticipated by the Florida statute, the concept paper proposed that the program that

would be administered on a day-to-day level by a third-party vendor. Concept Paper at 3.

Florida would seek federal approval for its program based not on savings to consumers, but

based on savings to the State itself—for example, in its role as sponsor of a Medicaid plan, or as

purchaser of drugs for prison inmates. Id. at 16. The concept paper provided a sample list of the

sort of drugs that might be imported under its SIP. Id. at 14. ¶

       90.     On November 23, 2020, the State of Florida submitted its SIP proposal to FDA.30

¶

       91.     The Florida proposal followed the basic structure suggested by the State’s earlier

concept paper. Under the Florida proposal, two state agencies—AHCA and the Department of
29
     Florida’s Canadian Prescription Drug Importation Paper (Aug. 20, 2019),
   https://www.safemedicines.org/wp-content/uploads/2019/08/Florida_Canadian_Prescription_D
   rug_Importation_Concept_Paper.pdf.
30
     Gov. Ron DeSantis, Governor DeSantis Announces Florida’s Submittal of Drug
   Importation Proposal to Federal Government (Nov. 23, 2020),
   https://www.flgov.com/2020/11/23/governor-ron-desantis-announces-floridas-submittal-of-drug
   -importation-proposal-to-federal-government/.

                                                46
         Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 47 of 93




Business and Professional Regulation (“DBPR”)—will co-sponsor a SIP to facilitate the

importation of prescription drugs for individuals who receive services from the State itself, such

as Medicaid beneficiaries, county health department patients, state prison inmates, and state

mental-hospital and disability-treatment-facility patients. Florida Proposal 3. “Because of the

intricacies involved in operating an importation program, the State will enter into contractual

relationships with entities to meet all requirements of the program.” Id. at 3. The Department of

Health Central Pharmacy will be the State’s designated importer. ¶

         92.    The State has contracted with a third-party, private logistics firm—Life Science

Logistics, LLC (“LSL”)—to “perform[] many duties on behalf of the importer and State.” Id. at

35. Under the terms of its contract, LSL will receive up to approximately $38 million from the

State over the next two years to purchase and import drugs from Canada.31 On information and

belief, LSL hired Barry Fishman, former chief executive officer of TEVA Canada, as its

managing director for Canada.¶

         93.    Florida has also identified a foreign seller for its SIP. Although the proposal did

not initially identify a foreign seller, LSL CEO Richard Beeny disclosed at the May 21, 2021,

press conference that “we’ve identified that foreign seller” as “part of the recent submittal back

to FDA.”        LSL officials report that they are working with Methapharm Specialty

Pharmaceuticals (“Methapharm”), which will act as the SIP’s foreign seller. Methapharm is

registered with FDA as a “SIP Foreign Seller” through the end of 2021. See FDA, Drug

Establishments                     Current                     Registration                   Site,

https://www.accessdata.fda.gov/scripts/cder/drls/default.cfm     (June    30,    2021)     (search:

“Methapharm”).¶
31
       A copy of the contract is available at
     https://khn.org/wp-content/uploads/sites/2/2021/01/MED214_CPDIP_New-Contract_12.29.202
     0_Redacted.pdf.

                                                47
          Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 48 of 93




          94.    Florida’s SIP focuses initially on approximately 100 drugs used to treat chronic

conditions, such as asthma and chronic obstructive pulmonary disease, diabetes, Hepatitis C,

HIV/AIDS, and psychiatric disorders, but will be subsequently expanded. Id. 3, 8–14. Of the

drugs Florida initially plans to import, most are manufactured under NDAs or ANDAs held

directly or indirectly by Abbvie, AstraZeneca Pharmaceuticals LP, Boehringer Ingelheim

Pharmaceuticals, Inc., Bristol-Myers Squibb, Eli Lilly and Company, Gilead Sciences, Inc.,

GlaxoSmithKline, Johnson & Johnson, Merck & Co., Inc., Otsuka America Pharmaceutical, Inc.

(OAPI), Sunovion Pharmaceuticals Inc., and Teva US Specialty Medicines. All these companies

are members of PhRMA, and AstraZeneca Pharmaceuticals LP, GlaxoSmithKline, and Johnson

& Johnson are also members of CAHC.¶

          95.    On May 28, 2021, the same day that the government filed its motion to dismiss,

Governor DeSantis issued a press release calling on HHS to approve the State’s SIP proposal.32

The press release stated that Florida is “ready to launch” and “ready to move forward” with the

SIP, and that “[w]ithin 90 days of approval, [the State] will be able to physically import

prescription drugs and ensure that customs inspections are complete and that proper testing has

taken place.” ¶

          96.    On the same day, Governor DeSantis held a press conference at a warehouse in

Lakeland, Florida, newly constructed by LSL to store drugs imported under the SIP. Although

the warehouse was empty, Governor DeSantis reiterated that Florida stood ready to begin

importing drugs within 90 days of approval of the Florida proposal, and told reporters that if they




32
       Gov. Ron DeSantis, Press Release, Governor Ron DeSantis Calls on Biden Administration
     to Approve Florida’s Canadian Prescription Drug Importation Program (May 28, 2021),
     https://www.flgov.com/2021/05/28/governor-ron-desantis-calls-on-biden-administration-to-app
     rove-floridas-canadian-prescription-drug-importation-program/.

                                                48
       Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 49 of 93




came back within 90 days, reporters “[wi]ll start to see the shelves stocked with the prescription

medications.” ¶

       97.     At the May 28 press conference, Governor DeSantis stated that Florida’s SIP

proposal “ha[d] been under review now for six months” and that the State “was told that if it

wasn’t denied last week” (i.e., by late May), “we could assume it was going to be approved.”

Later in the press conference, Governor DeSantis reiterated that the State had been told its SIP

application would be approved: “[F]rom the Biden Administration, yeah. And look, we, we

were told ‘still under review,’ if it’s not nixed by last week, then they said we were going to be

okay.” ¶

       98.     In keeping with Florida’s apparent belief that SIP approval was imminent, as well

as its obligation under Florida law to implement the SIP promptly after approval, the Florida

Legislature has allocated substantial funding to the SIP. On June 2, 2021, Governor DeSantis

signed into law Florida’s 2021–22 appropriations bill, which specifically appropriated $15

million to implement the Florida proposal. Fla. Laws ch. 2021-36, Specific Appropriation 189.

Numerous provisions of the appropriations bill authorize state agencies to expend funds from

other sources to purchase Canadian prescription drugs from the State’s importer and to fund

programs under the SIP. See id. Specific Appropriations 210–11, 332, 478, 699–701.¶

       B.      THE NEW MEXICO SIP

       99.     87. For example, in In March 2020, the State of New Mexico enacted legislation

requiring the State’s Department of Health to design a “wholesale prescription drug importation

program” to allow for the importation of prescription drugs from Canada.               Wholesale

Prescription Drug Importation Act, 2020 N.M. Laws ch. 45, codified at N.M. Stat. § 26-4-1 et

seq. The New Mexico Act requires the program design to, among other things, “contract with



                                               49
        Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 50 of 93




one or more state drug wholesalers to seek federal certification and approval” to import

Canadian drugs. N.M. Stat. § 26-4-4. The Act also requiresgave the State to move with haste to

implement the program: The State has until December 15, 2020, to submit a formal request for

HHS to approve its proposed program, id. § 26-4-6, and mustrequired the State to begin

implementing and operating the program within six months of receiving that approval, id. §

26-4-7. ¶

        100.   On October 27, 2020, the New Mexico Department of Health released its draft

SIP proposal for public comment.20 That proposal is notably short on detail about how the State

will ensure that importation does not increase public health and safety risks, and offers only the

roughest back-of-the-envelope math (based largely on spending by insurance plans, not

individual consumers) to support its claims that importation would reduce the cost of covered

products to New Mexico consumers. N.M. Dep’t of Health, Draft Prescription Drug Importation

Plan at 9–14 (Oct. 27, 2020) (purported savings to consumers); id. at 15–32 (plan for purported

compliance with federal law).or before December 15, 2020, New Mexico submitted its SIP

application to FDA. ¶

        101.   The vast majority of the drugs New Mexico seeks to import are manufactured

under NDAs or ANDAs held directly or indirectly by Abbvie, AstraZeneca Pharmaceuticals LP,

Bayer Corporation, Biogen, Boehringer Ingelheim Pharmaceuticals, Inc., Bristol-Myers Squibb,

Gilead Sciences, Inc., GlaxoSmithKline, Johnson & Johnson, Merck & Co., Inc., Novartis

Pharmaceuticals, Novo Nordisk, Inc., Pfizer Inc., Sunovion Pharmaceuticals Inc., and Teva US

Specialty Medicines.      All these companies are PhRMA members, and AstraZeneca

Pharmaceuticals LP, GlaxoSmithKline, and Johnson & Johnson are also members of CAHC.¶


20
     Available at https://www.nmhealth.org/publication/view/policy/6418/.

                                               50
          Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 51 of 93




          C.     OTHER STATES’ SIP PLANS

          102.   88. AtEven before Defendants issued the Final Rule, at least fivefour other

States—Colorado, Florida, Maine, New Hampshire, and Vermont—have also taken steps to

sponsor programsenacted legislation providing for the importation of Canadian drugs. All five

have enacted legislation to that effect. See Colo. Rev. Stat. Ann. § 25.5-2.5-201 et seq.; Fla. Stat.

§ 381.02035; Me. Rev. Stat. tit. 5, §§ 2041–2044; N.H. Rev. Stat. Ann. § 126-CC: 2; N.M. Stat.

Ann. § 26-4-4; 18 Vt. Stat. Ann. § 4651(a). This The Colorado, Maine, and Vermont legislation

requires each State to move expeditiously to secure federal approval for these programs, as

shown in the following table:begin operating its SIP within six months of receiving federal

approval. Colo. Rev. Stat. § 25.5-2.5-205(1), Me. Rev. Stat. title 5, § 2042(2)–(3), 18 Vt. Stat. §

4653. ¶

  State                     Deadline to Seek          Deadline to Begin      Citation(s)
                            HHS Approval              Operating SIP
  Colorado                  Sept. 1, 2020             Six months of          Colo. Rev. Stat. §
                                                      federal approval       25.5-2.5-205(1)
  Florida                   July 1, 2020              Six months of          Fla. Stat. §
                                                      federal approval       381.02035(9)
  Maine                     May 1, 2020 or as         Six months of          Me. Rev. Stat. title 5,
                            soon as applicable        federal approval       § 2042(2)–(3)
                            after the finalization
                            of the Final Rule
  New Hampshire             February 1, 2021                                 N.H. Rev. Stat. §
                                                                             126-CC:2
  Vermont                   July 1, 2020              Six months of          18 Vt. Stat. § 4653 et
                                                      federal approval and   seq.
                                                      funding from state
                                                      legislature


          103.   89. At least fivethree of these States have released draft importation proposals for

review and comment by HHS or the general public. See Colo. Dep’t of Health Care Pol’y &

Financing, Colorado’s Drug Importation Program-Draft Application, attached to Comment



                                                     51
       Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 52 of 93




Letter on NPRM at pp. 15, Docket No. FDA-2019-N-5711 (Mar. 10, 2020);2133 State of Florida,

Florida’s Canadian Prescription Drug Importation Concept Paper (Aug. 20, 2019);22

Maine Dep’t of Health & Human Servs., Application to Operate a Section 804 Prescription Drug

Importation            Program          (submitted          May            1,          2020);2334

 N.M. Dep’t of Health, Section 804 Drug Importation Program Application (Oct. 27, 2020);24

Vermont’s Canadian Wholesale Importation Program for Prescription Drugs (submitted July 1,

2020).2535 Notably, Florida anticipated that it would seek approval based on purported savings to

the State itself (which purchases drugs for use in, for example, state prisons) and that it would

outsource responsibility for running the SIP on a day-to-day basis and ensuring that Importers

comply with state and federal law. See Fla. Can. Prescription Drug Importation Concept Paper

at 5, 7, 16. ¶

       104.      Colorado’s draft importation proposal seeks to import 168 drugs, the vast

majority of which are manufactured under NDAs or ANDAs held directly or indirectly by

Abbvie, Amgen Inc., AstraZeneca Pharmaceuticals LP, Bayer Corporation, Biogen, BioMarin

Pharmaceutical Inc., Boehringer Ingelheim Pharmaceuticals, Inc., Bristol-Myers Squibb, Eisai

Inc., Eli Lilly and Company, Genentech, Gilead Sciences, Inc., GlaxoSmithKline, Incyte

Corporation, Johnson & Johnson, Lundbeck LLC, Merck & Co., Inc., Novartis Pharmaceuticals

Corporation, Novo Nordisk Inc., Otsuka America Pharmaceutical, Inc. (OAPI), Pfizer Inc.,

Sanofi, Sunovion Pharmaceuticals Inc., Takeda Pharmaceuticals USA, Inc., Teva US Specialty
2133
        Available at https://www.regulations.gov/document?D=FDA-2019-N-5711-1238.
22
     Available at https://www.safemedicines.org/wp-content/uploads/2019/08/Florida_
   Canadian_Prescription_Drug_Importation_Concept_Paper.pdf. The Florida proposal is
2334
       Available at https://www1.maine.gov/dhhs/sites/maine.gov.dhhs/files/inline-files/
                 Maine%20Section%20804%20Importation%20Program%20Application_0.pdf.
24
     Available at https://www.nmhealth.org/publication/view/policy/6418/.
2535
        Available at
     http://www.safemedicines.org/wp-content/uploads/2019/12/vt-submittal-to-omb-12-3-2019.pd
     f.

                                               52
       Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 53 of 93




Medicines, and UCB.      All of these companies are members of PhRMA, and AstraZeneca

Pharmaceuticals LP, BioMarin Pharmaceutical Inc., GlaxoSmithKline, and Johnson & Johnson

are also members of CAHC.¶

       105.   Colorado released its Invitation to Negotiate in January 25, 2021, seeking two or

more vendors to manage the oversight of its importation program. Colo. Dep’t of Health Care

Pol’y & Fin., HCPF Invitation to Negotiate Solicitation #RFP UHAA 2021000117.36 Bids were

due April 26, 2021. Colorado plans to award contracts in July 2021 and to submit a final

application to FDA in early 2022. Colo. Dep’t of Health Care Pol’y & Fin., Drug Importation

Program Update (Oct. 15, 2020) at 6.37 ¶

       106.   Because FDA does not make SIPs public, it is unclear how many SIPs are

currently pending before the agency. The government has stated that “FDA has received two

publicly announced SIP Proposals, from the states of Florida and New Mexico.” Memorandum

in Support of Defendants’ Motion to Dismiss, No. 1:20-cv-3402, ECF No. 26-1 (May 28, 2021),

at 13 (emphasis added). Plaintiffs have no means of determining whether there are additional

SIPs pending before the agency that have not been publicly announced, or the number, contents,

or current status of any such SIPs. Due to the lack of public notice and process, Plaintiffs have

been denied the ability to submit comments to the agency regarding any such SIPs. As to the

two SIPs that have been publicly disclosed, FDA’s attorneys have represented that “no SIPs have

been authorized.” Id. at 9. Yet the FDA does not refute that the SIPs could be granted any day.




36
     Available at
   https://hcpf.colorado.gov/sites/hcpf/files/Drug%20Importation%20ITN%XXX-XX-XXXX.pdf.
37
     Available at
   https://hcpf.colorado.gov/sites/hcpf/files/Colorado%20Drug%20Importation%20Program%20U
   pdate%2010-15-2020.pdf.

                                               53
       Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 54 of 93




      INJURIES RESULTING FROM THE CERTIFICATION AND FINAL RULE

       107.    90. The Certification and Final Rule inflict, orare inflicting, and are substantially

likely to inflict, serious harmharms on Plaintiffs’ members.¶

I.     INJURIES TO ALL PLAINTIFFS’ MEMBERS¶

       108.    Upon information and belief, federal officials have informed at least one SIP

applicant, the State of Florida, that authorization of its application was certain and imminent as

of May 2021, so the harms to Plaintiffs and their members enumerated herein are likewise

certain and imminent.¶

       109.    Plaintiffs and their members have interests and responsibilities affecting many

facets of ensuring the provision of safe and affordable medications to patients, including

manufacturing, distributing, and dispensing drugs; lowering the cost of drugs; and protecting

patients from counterfeit and substandard medicines. Plaintiffs and their members, comprised of

NDA holders and organizations representing drug manufacturers, wholesale distributors,

pharmacies and pharmacists, patients, and law enforcement, have been harmed by the process by

which Defendants promulgated the Certification and Final Rule. ¶

       110.    The HHS Secretary issued the Certification without providing interested parties

advanced notice and an opportunity to comment on the proposed Certification, let alone on any

data or analyses on which the Secretary proposed to rely. Plaintiffs and their members were

thereby deprived of a meaningful opportunity to comment on the Certification before Defendants

promulgated the Final Rule. Instead, HHS’s tautological approach to the Certification

effectively deprived Plaintiffs of any opportunity to comment on why the Section 804(l)(1)

prerequisites to certification had not been satisfied, because HHS’s approach deferred

consideration of cost and patient safety to a SIP-review process in which—as noted

below—Plaintiffs have no ability to participate. Had HHS delayed issuance of a final

                                                54
        Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 55 of 93




certification until after it had issued and received public comments on a proposed certification

supported by actual cost and safety information, the agency likely would not have issued the

Certification at all.¶

        111.    FDA issued the Final Rule before the Secretary made a valid certification that

implementation of Section 804 would reduce costs to the American consumer without increasing

risks to patient health and safety. Had FDA delayed issuance of the Final Rule until such time as

the Secretary made a valid certification supported by actual data, it likely would not have issued

the rule at all, or at a minimum would have issued a narrower rule that does not pose the same

threats to Plaintiffs’ and their members’ interests. ¶

        112.    The Final Rule also harms Plaintiffs and their members by denying them a right

to participate in SIP proceedings, even though the SIPs will impose burdensome obligations

upon them. Plaintiffs and their members, including those enumerated herein, would comment on

SIP proposals and/or intervene in proceedings regarding those proposals if afforded the

opportunity. Indeed, where SIP Sponsors have made SIP proposals public, Plaintiffs have

submitted Citizen Petitions detailing the serious flaws with those proposals. However, Citizen

Petitions are not a substitute for the APA right to notice and an opportunity to comment.

Plaintiffs and their members have no means of obtaining information in a timely fashion or

submitting timely and informed Citizen Petitions where SIP Sponsors do not choose to make

their proposals and amendments thereto publicly available. Further, FDA need not act on

Citizen Petitions within a given timeframe, and often takes years to respond. See 21 C.F.R. §

10.30(e)(2)(iv). And because Citizen Petitions are separate agency proceedings, there is no

procedural guarantee that FDA will consider or act upon a Citizen Petition before authorizing a




                                                 55
        Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 56 of 93




SIP; FDA could instead authorize a SIP and then simply deny a related Citizen Petition as moot.

See id. § 10.30(e)(2)(iii). ¶

II.     INJURIES TO PHRMA MEMBERS

        113.    91. Both the Certification and the Final Rule threaten patient safety.           The

Certification opens the closed U.S. distribution system by providing for commercial importation

under a scheme that will pose additional risk to the public’s health and safety and will not result

in significant cost reductions. Likewise, the scheme described in the Final Rule undermines

important regulatory protections provided by manufacturer oversight that keep consumers safe;

exposes patients to the risks associated with unapproved, misbranded, and adulterated drugs;

imposes responsibilities on the States and other SIP entities when they do not have the capacity

to ensure that Section 804-imported drugs would be safe; undermines the protections established

under the DSCSA; and introduces risks of consumer confusion and increased medication errors.

By dispensing with many of the critical safeguards that are designed to ensure the safety of

imported drugs, the Final Rule significantly increases the risk that patients will be injured.

        114.    92. Any harms to patients will, in turn, harm manufacturers, whose names and

labeling information are required to be included on the product, regardless of whether they

authorize the importation. The Final Rule will accordingly reduce the goodwill associated with

PhRMA members’ products and expose those members to reputational harm and litigation risks

stemming from the increased likelihood that drugs imported under the Final Rule and bearing

members’ trademarks will bea manufacturer authorizes the importation. Under the Final Rule,

manufacturers face a heightened risk that drugs that bear their trademarks but which are

counterfeit, of substandard quality, or otherwise adulterated. ¶93. Implementation of the Final

Rule would require manufacturers to make substantial investments in pharmacovigilance to will

be imported into the United States. The importation of such drugs will reduce manufacturers’

                                                 56
       Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 57 of 93




goodwill in their drugs and force them to defend themselves in products-liability litigation

brought by individuals injured by counterfeit or adulterated drugs. To address increased adverse

events and medication errors associated with Section 804-imported products. It also would

require significant investments in education to consumers, manufacturers will need to make

substantial investments in pharmacovigilance.        Manufacturers will also need to invest

significantly in consumer education to address confusion about sectionSection 804-imported

products and to drug supply chain members, such as pharmacies, which are unaccustomed with

handling both DSCSA-compliant and DSCSA-exempt products.              These investments are in

addition to the substantial investments the industry has already made and will continue to make

to increase supply chain security, including developing and adopting new technologies,

equipment systems, and processes to ensure compliance with its statutory obligations and

facilitate the interoperable exchange of information across supply chain entities. Furthermore,

implementation of the Final Rule increases the likelihood that Plaintiffs’ members will be forced

to defend themselves in products-liability litigation when American consumers are injured by

counterfeit or adulterated drugs that enter the United States through loopholes in the closed

drug-supply chain created by the Agencies’ implementation of Section 804.

       115.   94. Moreover, the Final Rule will intrudeintrudes on (and may be held to be an

uncompensated taking of) various intellectual property rights PhRMA members have in their

drugs, drug-development and testing systems, and trademarks.

       a.     Trade secrets: The Final Rule purports to require “manufacturers”—which the

              Final Rule defines to include not only entities that hold FDA-approved NDAs or

              ANDAs, but also third parties that produce drugs on a contract basis (“contract

              manufacturers”) and Drug Master File (“DMF”) holders—either to conduct the



                                               57
Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 58 of 93




     required testing of imported drugs at the border (which will costimpose costs on

     these entities time and money to implement), or to turn over to

     Importersimporters all information necessary to authenticate the drugs and their

     labeling (specifically including any testing protocols developed by those entities,

     which will contain highly sensitive trade secret information). See 21 C.F.R. §

     251.16(b). As a result, the Final Rule will diminish or eliminate the value of these

     trade secrets not only in the short term, but also in the long term and potentially

     with broad impact.

b.   Trademarks: Section 804 and the Final Rule purport to require the manufacturer

     of a drug proposed to be imported under a SIP to turn over the drug’s labeling for

     use at no cost by the Importerimporter, or FDA will deem the manufacturer to

     have authorized the use of its labeling. See 21 C.F.R. § 251.13(a). Drug labeling,

     drugs themselves, and drug packaging typically include trademarks, including

     drug brand names and logos, so these provisions would thus require

     manufacturers to cede rights in (and would dilute the value of) these properties.

c.   Patents and Exclusivity:     The FDCA and FDA’s implementing regulation

     provides a manufacturer of a new brand-name drug with “exclusivity,” a period in

     which those drugs are protected from certain competition. E.g., 21 U.S.C. §

     355(b)(2); 21 C.F.R. § 314.108. Importation would interfere with this exclusivity

     by subjecting manufacturers’ FDA-approved U.S. drugs to competition from

     Canadian counterparts that fall under a different exclusivity regime. Similarly,

     any patent protections afforded to the manufacturers’ FDA-approved U.S. drugs

     would be diminished by such importation of drugs that fall under a different set of



                                      58
        Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 59 of 93




               patent laws. In both instances, market conditions are created under Canadian

               laws, but then applied to the United States under a different set of laws. Further,

               insofar as manufacturers’ drug-testing protocols rely on patented inventions, the

               requirement that the manufacturer conduct testing for Importersimporters’ benefit,

               provide testing protocols to Importersimporters, or risk having FDA provide those

               testing protocols to Importersimporters, abrogates the manufacturer’s patent

               protections in those inventions. Allowing entities to import foreign versions of

               drugs with remaining U.S. patents or exclusivities would upend the

               Hatch-Waxman Act’s successful balance between promoting innovation and

               fostering drug competition.¶

        95.    The Final Rule will also deprive PhRMA members of speech rights protected by

the First Amendment, by compelling them to make certain statements about the drugs with

which they may disagree and which involve disputed issues of fact and opinion, and by

preventing them from adding statements to their labels explaining the differences between

FDA-approved drugs and drugs imported under Section 804, and disassociating themselves from

the latter.

        116.   96. TheAs implemented, the Final Rule will adversely affect PhRMA members’

expectation of and reliance on the protections guaranteed by our patent system and other

exclusivities, which allow recoupment of investment over a limited time period.           Instead,

underUnder the Final Rule, PhRMA members would be forced to compete with importers that

sell lower-cost Canadian versions of those drugs during the time period where this type of

competition was not expected. As the Final Rule explains,, reducing their sales from U.S. drugs.

The Final Rule acknowledges that manufacturers face the prospect of financial losses due to



                                               59
       Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 60 of 93




competition from imported Canadian drugs, explaining that “it is possible that U.S.-based drug

manufacturers may experience a transfer of U.S. sales revenues” to Importersimporters due to

this rule. 85 Fed. Reg. at 62,123. Any increased revenues from the sale of drugs to Canada for

reimportation to the United States will not offset lost revenues from U.S. drugs. This transfer of

revenue to importers will undermine PhRMA members’ ability to invest in research and

development into new medicines and additional uses for existing medicines, to the detriment of

future patients—yet still not. Nor will this lost research and development funding result in

substantial savings to current consumers, as markups by Foreign Sellersforeign sellers and

Importersimporters (including to cover the costs of relabeling and testing conducted by

Importersimporters) will likely absorb most, (if not all), of anythe difference between the cost of

comparable U.S. and Canadian drugs.¶

       117.    As implemented, the Final Rule will also deprive PhRMA members of speech

rights protected by the First Amendment, by compelling them to make certain statements about

the drugs with which they may disagree and which involve disputed issues of fact and opinion,

and by preventing them from adding statements to their labels explaining the differences

between FDA-approved drugs and drugs imported under Section 804, and disassociating

themselves from the latter. ¶

       118.    PhRMA members have already been forced to incur costs to ensure compliance

with Section 804 and the Final Rule. Under the Final Rule, upon an importer’s request, the

manufacturer must provide the importer with its attestation, information necessary to conduct the

statutory testing (if the manufacturer is not conducting that testing itself), batch records, and

transaction information.    These requirements are onerous and will in many cases require

significant employee time to collect, prepare, and provide the requested information. But the



                                                60
       Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 61 of 93




Final Rule gives a manufacturer only 30 days from the importer’s request—which could be made

as soon as a SIP is approved—before the manufacturer must provide that information. In order

to comply with these requirements within the extremely limited time provided by the Final Rule,

PhRMA members have taken reasonable but costly preparatory steps in advance of approval of

any SIP, such as developing work flows and processes for responding to importer requests;

engaging counsel to provide guidance on responding to such requests; identifying which

documents would be responsive to such requests and what information in those documents

would need to be designated as confidential; analyzing whether to conduct the testing in-house

or to provide the information needed to conduct that testing; identifying and compiling the

information needed to conduct the testing; and ascertaining whether there are external labs that

could conduct that testing. Given the extent of the actions that will be necessary to comply with

importer requests, PhRMA members have reasonably begun making plans and taking steps now

to be able to satisfy importer requests within 30 days.¶

       119.    PhRMA and its members are also harmed by the lack of notice and an opportunity

to comment or otherwise participate in SIP proceedings. PhRMA and its members, including

Bristol-Myers Squibb Company, Gilead Sciences, Inc., Merck & Co., Inc., and Sanofi, would

very likely comment on SIP proposals and/or intervene in proceedings regarding those proposals

if afforded the opportunity. They have frequently submitted comments to regulatory agencies in

the past, and certain members, including Gilead Sciences, Inc., submitted comments on the

NPRM that preceded the Final Rule at issue here. ¶

III.   INJURIES TO PSM MEMBERS

       120.    97. The Certification and Final Rule will cause additional harms toalso harm PSM

members. In particular,—especially member organizations with a shared interest in ensuring the



                                                61
       Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 62 of 93




safety of the U.S. drug supply will be harmed. The Final Rule eliminates many of the critical

safeguards needed to ensure drug (and thus, patient) safety.

       121.    a. PatientFor example, the Certification and Final Rule will harm patient

advocacy organizations, such as Oncology Managers of FloridaPSM members Health HIV, Rx

Outreach, and Rx Partnership, which will be exposed to increased risk that U.S. consumers will

receive unapproved, misbranded, and adulterated drugs;¶b. Organizations. The Certification

and Final Rule will also injure organizations combatting the misuse of prescription drugs, such

as thePSM member National Association of Drug Diversion Investigators, which will be forced

to expend additional resources to curtail the circulation of unapproved, misbranded, and

adulterated drugs; and.

       122.    c. DistributorPSM’s distributor and pharmacy associationsassociation members,

including the American Pharmacists Association, Healthcare Distribution Association, National

Association of Chain Drug Stores, and state-specific associations such as the Maine, New

Hampshire, and New Mexico Pharmacists Associations, face are also impacted by the harmful

effects of the Rule, including the increased risk that unapproved, misbranded, and adulterated

drugs will enter the U.S. drug supply chain and then be dispensed to patients, causing member

distributors and pharmacies financial and reputational harmsharm, among other injuries.¶

       123.    Pharmacists take an oath to advocate for patient care, and to assure optimal

outcomes for their patients. See AACP, Oath Of A Pharmacist, available at

https://www.aacp.org/sites/default/files/2017-11/OATHOFAPHARMACIST2008-09.pdf.¶

       124.    By circumventing fundamental supply chain protections, the Final Rule and any

approved SIP make it impossible for pharmacists—the final gatekeepers between the supply

chain and the patients—to rely on the integrity of the supply chain from which they receive the



                                                62
       Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 63 of 93




drugs dispensed to patients, thereby imposing a burden on PSM’s members to implement new

processes and systems—at their own expense—to vet the safety of imported medications.

Failure to do so puts pharmacists and their pharmacies at risk.¶

       125.    Neither the Final Rule, nor any of the SIPs proposed to date, purport to absolve

pharmacists of liability for dispensing adulterated and/or substandard drugs—even though it is

the Rule’s opening of the closed supply chain that undermines the assurances of safety created

by the DSCSA.¶

       126.    Insofar as the Certification and Final Rule harm manufacturers, see supra ¶¶

113–119, they will also harm PSM. PSM’s members include PhRMA and the Association for

Accessible Medicines (AAM). AAM represents generics and biosimilars manufacturers, and its

members are manufacturers of nine out of every ten prescriptions dispensed in the United States.

¶

       127.    PSM and its members are also harmed by the lack of notice and an opportunity to

comment or otherwise participate in SIP proceedings. PSM and its members, including the

American Pharmacists Association, would comment on SIP proposals and/or intervene in

proceedings regarding those proposals if afforded the opportunity. They have frequently

submitted comments to regulatory agencies in the past, including on the NPRM at issue here. ¶

IV.    INJURIES TO CAHC MEMBERS

       128.    98. The Certification and Final Rule will cause additional harms toalso harm

CAHC’s members, who represent a diversity of industries and interests. In particular, member

organizations with a shared interest in ensuring the safety of the U.S. drug supply, delivering

effective and safe patient care, and producing cost savings for U.S. consumers will be harmed.

CAHC and its members are also harmed by the lack of notice and an opportunity to comment or

otherwise participate in SIP proceedings. CAHC and its members would comment on SIP

                                                63
       Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 64 of 93




proposals and/or intervene in proceedings regarding those proposals if afforded the opportunity.

They have frequently submitted comments to regulatory agencies in the past, including on the

NPRM at issue here.

       a.     Pharmacy Associationsassociations and retail pharmacies face increased risk that

              unapproved, misbranded, and adulterated drugs will enter the U.S. drug supply

              chain and then be dispensed to patients, causing member pharmacies financial and

              reputational harms, and forcing pharmacies to take additional steps to protect the

              integrity of drug supply chains, among other injuries. See supra ¶¶ 122–125.

       a.     b. Professional Medical Societiesmedical societies face increased risk that

              unapproved, misbranded, and adulterated drugs will enter the U.S. drug supply

              chain and then be dispensed to patients, causing patients under their care serious

              injury, and delivering financial and reputational harms to doctors, among other

              injuries.

       b.     c. Patient and consumer organizations represent millions of patients and

              consumers who will be exposed to increased risk of unsafe drugs, who will incur

              additional costs of treatments resulting from adverse medical events, and who

              ultimately shoulder the added regulatory and liability costs created by the

              Agencies’ implementation of Section 804.

       c.     d. Employer Associationsassociations and companies face increased risk that they

              or their member companies will be liable for the increased costs and the health

              claims of their employees who become sick from counterfeit or adulterated drugs

              that enter the United States through loopholes in the closed drug-supply chain

              created by the Agencies’ implementation of Section 804804.¶



                                               64
       Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 65 of 93




       d.      Pharmaceutical manufacturers, as enumerated above, will suffer the injuries

               alleged at paragraphs ¶ 113–119, supra, including being required to incur costs to

               perform testing or provide their intellectual property to third-parties on 30 days’

               notice, under threat of criminal penalties.

                                    CLAIMS FOR RELIEF¶

I.     CERTIFICATION VIOLATES THE APA AND FDCA.

 Count I (Against Defendants HHS and AzarBecerra): APA—Contrary to Law / In Excess
                         of Statutory Authority (Certification)

       129.    99. Plaintiffs incorporate the foregoing allegations by reference.

       130.    100. The APA authorizes courts to hold unlawful and set aside agency action,

findings, and conclusions that are “arbitrary, capricious, an abuse of discretion, or otherwise not

in accordance with law” or “in excess of statutory jurisdiction, authority or limitations, or short

of statutory right.” 5 U.S.C. § 706(2)(A), (C).

       131.    101. Section 804 takes effect only if the HHS Secretary certifies to Congress “that

the implementation of this section will—(A) pose no additional risk to the public’s health and

safety; and (B) result in a significant reduction in the cost of covered products to the American

consumer.” 21 U.S.C. § 384(l)(1).

       132.    102. Former HHS Secretary Azar’s purported certificationCertification is contrary

to Section 804(l)(1) in several respects, including the following:

       133.    103. First, Section 804(l)(1) does not permit the Secretary to make a certification

that is conditioned on future events or information. Under this provision, the Secretary must

certify “that the implementation of [Section 804] will” produce significant savings for American

consumers at no additional risk to public health and safety. (emphasis added). This definitive

language leaves no room for the Secretary to defer a finding of actual savings until sometime in


                                                  65
       Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 66 of 93




the future, or to make a certification that, as here, is conditioned on assumptions that States will

be able to demonstrate savings or safety in the future. Indeed, the statute allows the Secretary to

rely on “evidence obtained after the effective date” of implementing regulations as a basis for

issuing a certification that terminates the program, see § 804(l)(2)(A), but includes no

permission to rely on post-effective-date information as a basis for the certification that renders

importation effective.

       134.    104. Second, Section 804(l)(1) precludes the Secretary from certifying only

commercial importation, but not personal importation. By its terms, Section 804(l)(1) requires

the Secretary to certify that “implementation of this section” will satisfy the safety and cost

criteria in subparagraphs (A) and (B). Then-Secretary Azar did not certify “implementation of

this section” but only commercial importation under subsections (b) through (h).

       135.    105. Third, Section 804(l)(1) certification is an “all-or-nothing” proposition; the

Secretary may not certify importation on a state-by-state or tribe-by-tribe basis. This provision

requires the Secretary to certify that implementation of Section 804 will pose “no additional risk

to the public’s health and safety” and “result in a significant reduction in the cost of covered

drugs to the American consumer.” (emphasis added). Those requirements cannot be met by

implementation of Section 804 through discrete SIPs sponsored by individual States or Tribes.

In addition, because the statute elsewhere permits the Secretary to grant “case-by-case” waivers

from the prohibition on importation by individuals, see § 804(j)(2), the absence of any provision

allowing commercial importation on a “case-by-case” basis confirms that Congress granted the

Secretary no such authority.

       136.    106. Fourth, the Secretary’s methodology for assessing the potential consumer

savings from importation conflicts with Section 804.               The Certification states that



                                                66
       Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 67 of 93




implementation of commercial importation will lead to significant savings in the cost of covered

products for American consumers because HHS and FDA will approve only those SIP proposals

that demonstrate that they will result in such savings. Certification at 1. As the Final Rule

explains, however, the Agencies will allow SIP Sponsors to satisfy this requirement with

evidence of “cost savings that are passed on to consumers in other ways, such as increasing the

number of people covered by a State program, or increasing the availability of drugs covered by

the program.” 85 Fed. Reg. at 62,101. But any such savings that accrue to state-sponsored

programs and may have collateral benefits for state residents do not constitute “significant

reduction[s] in the cost of covered products to the American consumer” and thus cannot be a

basis for making the Certification.

       137.    107. Accordingly, Secretary Azar’s certification under Section 804(l)(1)the

Certification was both contrary to law and in excess of statutory right.

 Count II (Against Defendants HHS and AzarBecerra): APA—Arbitrary and Capricious
                                   (Certification)

       138.    108. Plaintiffs incorporate the foregoing allegations by reference here.

       139.    109. The APA authorizes courts to hold unlawful and set aside agency action,

findings, and conclusions that are “arbitrary, capricious, an abuse of discretion, or otherwise not

in accordance with law.” 5 U.S.C. § 706(2)(A). To satisfy this standard, an agency must

“examine the relevant data and articulate a satisfactory explanation for its action including a

rational connection between the facts found and the choice made.” Motor Vehicle Mfrs. Ass’n of

U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983). An agency acts arbitrarily

and capriciously if it “has relied on factors which Congress has not intended it to consider,

entirely failed to consider an important aspect of the problem, [or] offered an explanation for its

decision that runs counter to the evidence before the agency[] or is so implausible that it could


                                                67
       Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 68 of 93




not be ascribed to a difference in view or the product of agency expertise.” Id. at 43. An agency

also acts arbitrarily and capriciously when it changes policy without acknowledging the change

or explaining why the agency was disregarding factual findings that underlay the previous policy

and undermine the new one. FCC v. Fox Television Stations Inc., 556 U.S. 502, 515–16 (2009).

       140.    110. Secretary Azar’s decision to certify importation under Section 804(l)(2)The

Certification was arbitrary and capricious in light of the record before him,then-Secretary Azar

for several reasons including the following.

       141.    111. First, the Secretary inadequately considered both the potential health risks

and the consumer savings from importation. As the record makes clear, the Secretary failed to

consider importation’s patient safety or cost implications prior to certification, but instead

deferred that consideration—and effectively subdelegated it to FDA (which, in turn, further

subdelegated it to SIP Sponsors)—by incorporating patient safety and cost as criteria to be

considered in approving and monitoring SIPs. Accordingly, the certificationCertification is

inadequately supported by facts in the record compiled by the agency. “It is difficult to define an

agency’s grant of conditional approval as an informed and reasoned administrative decision

when that agency has yet to receive the minimum required information for its consideration.”

Charette v. Bergland, 84 F.R.D. 98, 102–03 (D.R.I. 1979).

       142.    112. Second, the Secretary entirely failed to consider, or failed to adequately

consider, important aspects of the problem before him, which will impair or prevent the scheme

contemplated by the Agencies from delivering significant decreases in consumer prices without

even marginally increasing public health and safety risks, including the following:

       a.      Canadian law enforcement resources are limited, and it is unlikely that drugs

               intended for importation to the United States will be an enforcement priority;



                                                68
Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 69 of 93




b.   Whatever differences exist between the retail prices of U.S. and Canadian drugs

     are likely to be absorbed in substantial part by Importersimporters and offset by

     the costs of testing and relabeling those drugs for the U.S. market, leaving little (if

     any) savings for consumers;

c.   FDA has little to no ability to regulate and inspect Foreign Sellersforeign sellers,

     which by definition are located in Canada and subject to Canadian jurisdiction;

d.   FDA’s ability to inspect drug imports is severely overstretched even by existing

     importation, and there is no indication that FDA will be able to increase its

     enforcement resources commensurate with large-scale importation;

e.   The drug supply chain security measures contemplated by the Final Rule fall

     short of those required by the DSCSA, especially with respect to the ability to

     trace products back to their manufacturers, increasing the risk that counterfeit

     drugs will enter the Section 804 supply chain;

f.   Drugs will be stored and relabeled in facilities that FDA has not inspected and

     will not commit to inspecting;

g.   There is little to no ability to establish through testing that drugs have been

     transported and stored in accordance with CGMP;

h.   No single entity is responsible for an imported drug, and the responsibilities that a

     drug’s manufacturer would normally bear are instead scattered among multiple

     actors with little to no expertise in carrying out that manufacturer’s

     responsibilities; and

i.   States have limited pharmacovigilance experience, limited jurisdiction, and

     limited enforcement resources, which will prevent them from adequately



                                       69
       Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 70 of 93




                 performing their SIP responsibilities and enforcing compliance with the FDCA,

                 Final Rule, and SIP-specific requirements against out-of-state and foreign entities.

       143.      113. Third, and relatedly, the Secretary failed to acknowledge the change in the

Agencies’ two-decades-long, consistently held position on these and many other issues and

explain why the Agencies were parting from the Agencies’ prior positions and factual findings,

including those embodied in the Task Force Report, on subjects that include: whether Section

505 would prohibit the importation and sale of drugs that do not have approved NDAs or

ANDAs (compare Task Force Report at 26, with 85 Fed. Reg. at 62,114); whether FDA’s

enforcement capabilities are capable of maintaining consumer safety if importation expands

(compare Task Force Report at 52–57, with 85 Fed. Reg. at 62,106); and whether the economic

benefits of importation are likely to prove more than a “gimmick” (compare Task Force Report

at 67–68, with Certification at 1). These “unexplained inconsistenc[ies] in agency policy [are] a

reason for holding an interpretation to be an arbitrary and capricious change from agency

practice.” Encino Motorcars, LLC v. Navarro, 136 S.Ct. 2117, 2126 (2016) (internal quotation

marks omitted and alteration adopted).

       144.      114. Fourth, the Secretary’s rationale for certificationthe Certification is also

internally inconsistent and fails to support the Secretary’s decision in various respects, including

the following:

       a.        The Secretary certified commercial importation under Section 804(l)(b)–(h) but

                 declined to certify personal importation under Section 804(j) based on concerns,

                 according to the NPRM, that “sophisticated criminal networks” could use

                 “sophisticated technologies” to introduce unapproved, misbranded, and

                 adulterated drugs—including counterfeit drugs—into the United States. 84 Fed.



                                                  70
Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 71 of 93




     Reg. 70,800.    The Final Rule does not explain, however, why the security

     measures proposed by the Rule would be sufficient to eliminate wholly the risk

     that unapproved, misbranded, and/or adulterated drugs could be commercially

     imported into the United States by “sophisticated” bad actors. Indeed, the Final

     Rule repeatedly acknowledges that importation could lead to additional public

     health and safety risks insofar as it contemplates that FDA may need to revoke a

     SIP’s authorization, 21 C.F.R. § 251.6(c), and that parties may attempt to smuggle

     counterfeit drugs into the United States through SIPs, 85 Fed. Reg. at 62,108.

     These inconsistencies in the Agencies’ rationale renders arbitrary and capricious

     the certificationCertification that implementation of Section 804 will pose no

     added public health and safety risk. See Bus. Roundtable v. SEC, 647 F.3d 1144,

     1153 (D.C. Cir. 2011).

b.   Although the Secretary certified that implementation of Section 804(b)–(h) “will

     result in a significant reduction in the cost of covered products to the American

     consumer,” the Final Rule explains that the Agencies “are unable to estimate the

     cost savings from this final rule, because [they] lack information about the likely

     size and scope of SIPs, the specific eligible prescription drugs that may be

     imported, the degree to which these imported drugs will be less expensive than

     non-imported drugs available in the United States, and which eligible prescription

     drugs are produced by U.S.-based drug manufacturers.” E.g., 85 Fed. Reg. at

     62,095. Without such information, there is no way the Secretary could have

     rationally certified that implementation of Section 804 “will result in a significant




                                      71
Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 72 of 93




     reduction in the cost of covered products to the American consumer.” (emphasis

     added).

c.   The NPRM proffered several reasons why commercial importation under Section

     804(b)–(h) did not pose the same public health and safety risks that the Agencies

     had previously identified. See 84 Fed. Reg. at 70,800–801. According to the

     NPRM, (i) Canada has improved its oversight of pharmaceutical manufacturing

     practices and supply chain participants; (ii) Canada and the United States have

     increased bilateral regulatory cooperation; (iii) “pharmaceutical supply chains

     have continued to mature and consolidate,” including as a result of the enactment

     of the DSCSA, which “outlines steps to build an electronic, interoperable system

     to identify, trace, and verify certain prescription drugs as they are distributed

     among pharmaceutical supply chain trading partners”; (iv) manufacturers have

     developed new means of identifying counterfeit drugs, including “overt and

     covert security technology to enable identification of their authentic drug”; and

     (v) Section 804 would be implemented through SIPs, the sponsors of which

     would need to demonstrate that importation would pose no additional public

     health and safety risks. None of these reasons holds water. First, even if Canada

     has improved oversight of its domestic supply chain, there remains no system for

     ensuring the pedigree of products that are originally intended for Canada but are

     redirected to the United States. Indeed, Canada does not prohibit or track the

     transshipment of drugs from any country into Canada and into the United States.

     Second, even if Canada has increased cooperation with U.S. drug regulators in

     other respects, it has made abundantly clear that it opposes importation.



                                    72
       Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 73 of 93




               Government of Canada, Comment Letter on NPRM at pp.1, 3. Third, the DSCSA

               cannot justify certification because the Final Rule exempts Section 804-imported

               drugs from many of the DSCSA’s key requirements, imposing instead meager

               substitutes that will be unable to safeguard drug supply chains. See 21 C.F.R. §

               251.14(c)(7). Fourth, it is unclear what new security technologies the Agencies

               referred to, and to the extent any such technologies were tied to the DSCSA, they

               would be inapplicable because Section 804-imported drugs would not bear

               DSCSA-compliant product identifiers and would instead bear only SSIs affixed

               with stamps or adhesive stickers. Finally, as discussed above, Section 804(l) does

               not allow HHS to shift to SIP Sponsors the burden of showing that importation

               will result in no additional public health and safety risks, which HHS must certify

               before Section 804 is implemented.

       145.    115. Fifth, the Secretary also failed to explain adequately his reversal of HHS’s

longstanding position that Section 804(l)(1) certification is an “all-or-nothing” proposition that

requires certification to be on a nationwide basis or not at all. See Mem. in Supp. of Fed. Defs.’

Mot. to Dismiss at 10, Vermont, 405 F. Supp. 2d 466.

       146.    116. Accordingly, Secretary Azar’s certification under Section 804(l)(1)the

Certification was arbitrary, capricious, an abuse of discretion, and otherwise not in accordance

with law.

   Count III (Against Defendants HHS and AzarBecerra): APA—Procedural Violations
                                   (Certification)

       147.    117. Plaintiffs incorporate the foregoing allegations by reference.




                                                73
       Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 74 of 93




       148.    118. The APA authorizes a reviewing court to set aside final agency action taken

“in excess of statutory jurisdiction, authority, or limitations, or short of statutory right;” and

“without observance of procedure required by law.” 5 U.S.C. § 706(2)(C)–(D).

       149.    119. Here, the process by which HHS issued the Section 804(l)(1) certification

was legally flawed in ways thatCertification violated both the FDCA and the APA.

       150.    120. First, HHS failed to issue a certification before promulgating the NPRM.

Section 804(l) states that Section 804 “shall become effective only if” the Secretary makes the

certification required by Section 804(l)(1). HHS (including FDA) therefore lacks authority to

begin implementing Section 804 before the Secretary makes the certification required under

Section 804(l)(1). But then-Secretary Azar made no such certification prior to initiating the

rulemaking that culminated in the Final Rule, and consequently lacked authority to initiate that

rulemaking. As a result, the Secretary never issued a valid notice of proposed rulemaking, as

Section 553 of the APA requires.

       151.    121. Second, the Secretary also deprived regulated parties of any opportunity to

comment on the actual supporting facts and analysis required to substantiate the Certification

itself. The Certification is a rule subject to APA Section 553 notice-and-comment requirements.

At no point—either in the NPRM or in the Final Rule—however, did the Secretary provide any

data or analysis regarding the factual basis for that Certification (i.e., the impact of

implementation of Section 804 on public health and safety or the cost of covered products to

American consumers). Instead, the Secretary deferred consideration of such facts until such time

as FDA approves one or more SIP Proposals. But the Final Rule does not provide for public

notice and comment on SIP Proposals, which will necessarily include confidential information

that cannot be disclosed to the public. As a result, the Secretary’s conditional certification will



                                                74
       Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 75 of 93




deprive regulated parties and the public at large of any opportunity to comment on the factual

basis for the Secretary’s safety and cost findings.

       152.    122. This issuance of the Final Rule without prior issuance of a valid NPRM thus

violated the notice-and-comment rulemaking requirements of the APA.¶II. THE FINAL RULE

VIOLATES THE APA, FDCA, AND CONSTITUTION.Accordingly, the process by which

the HHS Secretary issued the Certification was both inconsistent with the limits placed on his

authority by Section 804 and with the APA’s rulemaking requirements.

    Count IV (Against All Defendants): APA—Contrary to Law / In Excess of Statutory
                                 Authority (Final Rule)

       153.    123. Plaintiffs incorporate the foregoing allegations by reference.

       154.    124. The Final Rule conflicts with the FDCA, and is “in excess of statutory

jurisdiction, authority, or limitations, or short of statutory right,” 5 U.S.C. § 706(2)(C), in several

respects.

       155.    125. First, the drugs imported under the Final Rule would necessarily be

unapproved new drugs or misbranded drugs which, under other provisions of the FDCA that the

MMA left untouched, cannot be imported into the United States. As noted, the FDCA requires

FDA to refuse admission into the United States of any drug that is misbranded or an unapproved

new drug. 21 U.S.C. § 381(a). And Section 804 itself requires that regulations implementing

any commercial importation program “shall . . . require that safeguards be in place to ensure that

each prescription drug imported under the regulations complies with” various provisions of the

FDCA, including prohibitions against unapproved new drugs and misbranding. § 384(c).

       a.      Unapproved: A drug may be introduced into interstate commerce only under an

               FDA-approved NDA or ANDA, which application encompasses not only the

               formulation of the drug, but also (inter alia) how the drug is produced, packaged,


                                                  75
Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 76 of 93




     and labeled. See § 355. A drug that differs in any respect from the drug approved

     in an NDA or ANDA is an unapproved new drug that may not be imported into

     the United States. Drugs imported under the scheme described by the Final Rule

     would necessarily be tested, relabeled, and transported in ways not described by

     existing NDAs or ANDAs, and would thus be unapproved new drugs.

     Furthermore, the Section 804-imported drug’s labeling would not conform to that

     approved in the drugs’ NDAs or ANDAs, making the drugs unapproved on that

     ground as well.     See Task Force Report 26 (noting that “whether this was

     intended or not, section 355 strictly limits the universe of drugs that are eligible to

     be imported from Canada” to “a small subset of drugs that have approved NDAs

     and ANDAs”). Indeed, the Agencies have admitted that drugs imported under a

     SIP will be unapproved: “[F]or drugs imported under section 804 there will not

     be an ‘approval of an application’ under section 505(a) of the [FDCA],” and these

     “drugs will not themselves be the subject of an approved NDA or ANDA.” 85

     Fed. Reg. at 62,114.     The Agencies assert that these drugs “compl[y] with”

     Section   505—which,          again,    prohibits   the   importation   of   unapproved

     drugs—because these drugs would be approved but for the fact that they bear

     Canadian labeling.      Id.     But plain statutory text leaves no room for the

     Government’s theory. “[U]nless an approval of an [NDA or ANDA] is effective

     with respect to [a] drug,” the drug is unapproved and cannot be imported into the

     United States. 21 U.S.C. § 355(a).

b.   Misbranded: For similar reasons, drugs imported under the Final Rule would also

     necessarily be misbranded.         A drug is misbranded if its labeling is false or



                                            76
       Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 77 of 93




               misleading. § 352(a). Attaching FDA-approved labeling to a drug imported

               under the Final Rule would be both false and misleading, insofar as it would (a)

               use FDA-approved labeling on an unapproved new drug; (b) mislead consumers

               into believing that the drug was identical to the FDA-approved drug; and (c) fail

               to provide consumers with important information about how the drug was

               transported and stored when being exported to, and imported or reimported from,

               Canada.

Accordingly—absent further amendments to the FDCA or approval of NDAs or ANDAs

specifically covering drugs imported under Section 804—the Final Rule violates the FDCA by

authorizing importation of drugs that are unapproved and/or misbranded.

       156.    126. Second, the Final Rule misapprehends the statutory standard that must be

satisfied for importation to be certified under Section 804(l). As noted, for Section 804 to be

implemented, the Secretary must certify that importation will result in a significant reduction in

the cost of covered products—i.e., prescription drugs—to the American consumer. And the

Secretary has certified that this standard is met because the Agencies would approve only those

SIP applications that adequately demonstrated how they would satisfy this criterion. The Final

Rule nevertheless authorizes SIP sponsors to satisfy this criteria with an explanation, for

example, of savings to state programs that result in those programs covering more drugs or

individuals. Such explanation does not demonstrate the savings to the costs of covered products

to the American consumer, as the statute requires.¶

       157.    Third, FDA lacks statutory authority to deem manufacturers to have provided

their labeling for use by importers. The Final Rule states that if the manufacturer does not

provide authorization to use the labeling “within 30 calendar days of receiving the Importer’s



                                               77
        Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 78 of 93




request, FDA may deem this authorization to have been given.” 21 C.F.R. § 251.13(a). But

Section 804(h) provides only that “[t]he manufacturer of a prescription drug shall provide an

importer written authorization for the importer to use, at no cost, the approved labeling for the

prescription drug” and says nothing about when a manufacturer will be deemed to have given

authorization. Absent statutory authorization, FDA cannot simply pretend that manufacturers

have been given authorization that they never gave. ¶

        158.    Fourth, the requirement that manufacturers allow importers to use their

trademarks without their consent and without compensation is inconsistent with trademark law,

including international trade agreements to which the United States is a party—namely the

U.S.-Mexico-Canada Agreement (“USMCA”) and the World Trade Organization Agreement on

Trade-Related Aspects of Intellectual Property Rights (“TRIPS”). Domestic law, the USMCA,

and TRIPS all reflect the bedrock principle that the owner of a trademark has the right to control

the use of that mark. See USMCA art. 20.19; TRIPS arts. 16(1), 21. The Final Rule upsets that

bedrock principle. By requiring imported drugs to be distributed using essentially the same

labeling as FDA-approved drugs, despite material differences between the products, the Final

Rule greenlights importers to infringe manufacturers’ trademarks and risks significant consumer

confusion.

        159.    127. ThirdFifth, FDA lacks statutory authority to require a manufacturer to attest

that a drug meets the conditions in an approved NDA or ANDA but for the fact that the drug

bears Canadian labeling, or to notify FDA and explain with specificity why it cannot provide that

attestation.   Section 804(d) directs that the importer must submit to the Secretary certain

information, including “[c]ertification from the importer or the manufacturer . . . that the

prescription drug—(i) is approved for marketing in the United States and is not adulterated or



                                                78
        Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 79 of 93




misbranded; and (ii) meets all labeling requirements under this chapter.”         § 384(d)(1)(K)

(emphasis added). This provision, which expressly imposes requirements on the importer that

the importer itself may satisfy, does not authorize FDA to require the manufacturer to make

specific representations about an imported drug—especially when that drug will have been

purchased, stored, and transported by third parties, leaving the manufacturer without a sound

basis for making that attestation.

        160.   128. FourthSixth, FDA lacks the authority to disclose the trade secret and

confidential information that the U.S.-approved product and foreign-approved product are the

same.    The FDCA and federal statutes prohibit FDA from disclosing trade secrets and

confidential commercial information. See 18 U.S.C. § 1905 (criminalizing disclosure of trade

secrets acquired during the course of governmental duties by a federal employee); 21 U.S.C §

301(j) (prohibiting the disclosure of trade secrets and confidential commercial information

without express written consent of the person who submitted the information); see also 5 U.S.C.

§ 552(b)(4) (exempting trade secrets and confidential information from public disclosure under

the Freedom of Information Act). Moreover, the USMCA and TRIPS both require the United

States to protect proprietary data submitted to secure marketing approval of an innovative

pharmaceutical against disclosure and to ensure that this data is not relied upon by third parties

to secure marketing approval of a generic or biosimilar version of the innovative product, see

USMCA art. 20.48; TRIPS art. 39.3, and by requiring the United States to ensure that persons

have means to protect against the disclosure, acquisition, or use of their trade secrets, see

USMCA art. 20.69; TRIPS art. 39.2. Disclosing whether an FDA-approved product is the same

as an HPFB-approved product reveals trade secrets and confidential information about the

manufacturer’s manufacturing process, including the sameness of the release specifications and



                                               79
       Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 80 of 93




manufacturing sites for the two products. By authorizing imports of drugs from Canada under

the Final Rule, FDA would discloses these trade secrets and confidential information without the

statutory authority to do so.

       161.    129. FifthSeventh, without statutory authority to do so, the Final Rule requires

manufacturers to disclose trade secrets and other confidential information and provide samples

of analytical reference standards and the FDA-approved drug to importers for free.

       a.      The Final Rule requires a manufacturer to provide the Importerimporter executed

               batch records, including the certificate of analysis, and an attestation and

               information statement with confirmations about the sameness of the

               FDA-approved drug and HPFB-approved drug. It further requires a manufacturer

               to either conduct statutory testing itself or turn over to the Importerimporter “all

               information needed to conduct the Statutory Testing, including any testing

               protocols, Certificate of Analysis, and samples of analytical reference standards

               that the manufacturer has developed,” along with formulation information about

               the Canadian drug, and stability-indicating assay, and the FDA-approved drug.

               21 C.F.R. § 251.16(b). These requirements involve testing, the disclosure of trade

               secrets and confidential information, and the provision of physical products. The

               preamble to the Final Rule indicates that the manufacturers must perform these

               services and provide this information for free. Although Section 804 requires a

               manufacturer to provide an importer with “written authorization for the importer

               to use, at no cost, the approved labeling for the prescription drug,” the statute has

               no parallel provision requiring manufacturers that conduct the statutory testing to

               do so for free, nor does it have a parallel provision requiring manufacturers to



                                                80
       Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 81 of 93




              supply trade secrets and CCI, analytical reference standards, and the

              FDA-approved drug to Importersimporters conducting the statutory testing for

              free.

       b.     The Final Rule defines “manufacturer” to include not only the applicant of an

              NDA or ANDA, or physical manufacturers, but also DMF holders. 21 C.F.R. §

              251.2. DMFs are “submissions to FDA used to provide confidential, detailed

              information about facilities, processes, or articles used in the manufacturing,

              processing, packaging, and storing of human drug products.” FDA, Drug Master

              File (DMFs) (Mar. 31, 2020);2638 see also 21 C.F.R. § 314.420 (explaining that

              DMFs may contain information about any material used in the preparation of the

              drug product). DMFs can be held by a variety of entities that do not manufacture

              the prescription drug, including a testing laboratory, a research institute, a

              packaging supplier, or an ingredient supplier. See FDA, List of Drug Master

              Files, 3Q2020-All-Excel.2739 The Final Rule would allow an Importerimporter to

              demand access to this information, to which even a drug’s manufacturer (i.e., the

              NDA- or ANDA-holder or the physical manufacturer) may lack access. Section

              804 nowhere authorizes the Agencies to require such information from anyone

              other than a drug’s manufacturer.

       162.   130. ApartEighth, apart from the absence of statutory authority, these provisions

of the Final Rule raise serious constitutional questions. The Fifth Amendment to the U.S.

Constitution prohibits the Government from taking property without providing just

2638
       Available at
     https://www.fda.gov/drugs/forms-submission-requirements/drug-master-files-dmfs.
2739
       Available at
     https://www.fda.gov/drugs/drug-master-files-dmfs/list-drug-master-files-dmfs.

                                              81
         Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 82 of 93




compensation.     These provisionsThe Final Rule would work an uncompensated taking by

expropriating applicant holders’, physical manufacturers’, and drug master file holders’

intellectual property in their drug labeling, testing protocols (or testing services), and in the

similarity (or lack thereof) of U.S. and Canadian drugs, and giving it to Importersimporters

without providing any compensation.          These entities have reasonable investment-backed

expectations in their intellectual property. Alternatively, if manufacturers decide to conduct the

testing themselves to avoid compromising their intellectual property, the Final Rule will require

them to incur the cost of conducting the testing, which the Agencies have stated cannot be

recouped from Importersimporters. Although Plaintiffs cannot maintain a standalone Takings

Clause claim before this Court (a claim for just compensation would need to be heard by the

Court of Federal Claims), the extent to which the Final Rule will work a taking of Plaintiffs’

members’ intellectual and other property is relevant to the proper interpretation of various

provisions located in Section 804.

         163.   131. Accordingly, the Final Rule is both contrary to law and in excess of statutory

right.

         Count V (Against All Defendants): APA—Arbitrary & Capricious (Final Rule)

         164.   132. Plaintiffs incorporate the foregoing allegations by reference here.

         165.   133. The Final Rule itself would also beis arbitrary and capricious in at least

threefour respects.

         166.   134. First, the Final Rule itself would representrepresents an inadequately

explained shift in HHS’s policy with respect to the status of imported drugs and the scope of its

legal authority to permit their importation. As noted, the Task Force Report observed that,

because Section 804 retained existing law prohibiting the importation of unapproved new drugs,

“whether this was intended or not, section [804] strictly limits the universe of drugs that are

                                                 82
       Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 83 of 93




eligible to be imported from Canada” and that, as a result, “very few drugs would be eligible for

importation, specifically, a small subset of drugs that have approved NDAs and ANDAs.” Task

Force Report at 26. In other words, “Canadian versions” of FDA-approved drugs would be

unapproved new drugs that are not eligible for importation. Id. Likewise, the Task Force Report

noted that even if Congress were to permit or require labeling or relabeling of an unapproved

Canadian version of an FDA-approved drug with the labeling of its FDA-approved counterpart,

“it would do violence to the reasons for which the misbranding provisions of the [FDCA] exist.”

By authorizing importation of certain drugs that could be sold in the United States but for the

fact that they bear Canadian rather than U.S. labeling, the Final Rule implicitly rejects these

prior positions, but does not meaningfully address this change of position. Rather than grapple

with this issue, FDA simply asserts that changes have been made in the “intervening years,” but

fails to address that many of those enhanced safeguards would be disregarded by the Final Rule.

85 Fed. Reg. at 62,106.

       167.    135. Second, the Final Rule is arbitrary and capricious insofar as it fails to

adequately consider various reasons why the contemplated importation scheme will necessarily

increase the likelihood that FDA will admit adulterated drugs to the United States and otherwise

compromise U.S. public health and safety, for reasons given above in paragraph 112126.

Instead, the Final Rule asserts that States will be able to protect public health and safety because

FDA will approve a SIP proposal only if the SIP Sponsor demonstrates that it will be able to

protect public health and safety—but that is a tautology, not the reasoned explanation required

by the APA.

       168.    136. Third, the Final Rule is arbitrary and capricious insofar as it fails to offer a

reasoned explanation for the Agencies’ decision that manufacturers cannot charge



                                                83
       Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 84 of 93




Importersimporters reasonable, market-based prices for the costs of conducting the statutory

testing or provision of trade secrets and CCI, analytical reference standards, and FDA-approved

drugs. As noted above, Section 804(h) requires manufacturers to provide Importersimporters

with drug labeling, to use at no cost, but imposes no comparable requirement for testing services

and provisionsprovision of trade secrets and CCI, reference standards, and FDA-approved drugs.

Additionally, requiring manufacturers to provide these services, trade secrets and CCI, reference

standards, and FDA-approved drugs to Importersimporters for free raises serious First

Amendment and Takings Clause concerns. The Agencies summarily rejected these concerns

when raised in the comments, stating without additional explanation that (a) Section 804(h)

“does not mean that manufacturers can charge for information or services that they are required

to provide; (b) “[i]f manufacturers were permitted to charge it would directly undermine section

804’s cost-reducing goal; and (c) Section 804 and the Final Rule do not effect a Fifth

Amendment taking.      This explanation falls well short of the “reasoned decision-making”

required by the APA.      Among other things, the Agencies offered no explanation for why

allowing manufacturers to charge Importersimporters a reasonable price to conduct the testing

themselves “would directly undermine section 804’s cost-reducing goal,” given that the

alternative—having Importersimporters conduct the testing themselves with information

provided by manufacturers—would mean that the testing is being conducted by entities that may

lack the experience and scale to do that testing in a cost-effective manner. In addition, because

the Agencies entirely failed to evaluate what cost savings the rule might generate, they also

necessarily failed to evaluate the extent to which a reasonable fee might reduce any savings.¶

       169.    Fourth, the Final Rule is also arbitrary and capricious insofar as Defendants failed

to adequately explain why the Rule’s approach to manufacturers’ trademarks was reasonable,



                                                84
       Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 85 of 93




lawful, and consistent with HHS’s prior positions.         As described above, the Final Rule’s

requirement that manufacturers allow importers to use their labeling—which includes

manufacturers’ trademarks, including brand names and logos—at no cost deprives manufacturers

of the ability to control the use of their marks and will lead to significant consumer confusion.

In adopting this approach, Defendants did not explain their reversal of position from HHS’s

previous recognition that importation would raise serious intellectual-property problems.¶

       170.     Accordingly, the Final Rule is arbitrary, capricious, an abuse of discretion, and

otherwise not in accordance with law.

              Count VI (Against All Defendants): APA—Procedural (Final Rule)¶

       171.     Plaintiffs incorporate the foregoing allegations by reference.¶

       172.     The APA authorizes the reviewing court to hold unlawful and set aside agency

action that is “in excess of statutory jurisdiction, authority, or limitations, or short of statutory

right,” or “without observance of procedure required by law.” 5 U.S.C. § 706(2)(C)–(D).¶

       173.     The procedures adopted by the Final Rule for the promulgation of SIPs fail to

meet minimum procedural requirements under the APA.¶

       174.     A SIP authorization constitutes a rule subject to the APA’s notice-and-comment

requirements because it has “future effect”; is an “agency statement of general or particular

applicability,” determining a drug importation program for the entirety of a State (or Indian

Tribe); and is not subject to any notice-and-comment exemption. See 5 U.S.C. §§ 551(4), 553.

Further, as described above, the Secretary deferred consideration of the critical determinations

required by the MMA, including the impact of importation programs on public health and safety

and the costs to American consumers, into the proceedings on the SIPs. The MMA directs that




                                                 85
       Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 86 of 93




these determinations be made through rulemaking. 21 U.S.C. § 384(b)-(c). Thus, the APA

notice-and-comment rulemaking requirements apply to the SIP proceedings. ¶

       175.    The procedures set out by Final Rule, and currently being used by FDA in

considering at least two SIP proposals, give neither advance notice nor the opportunity to

comment on the proposed agency action by interested parties. By design, SIP proposals are

confidential and not shared with the public. Plaintiffs have access only to information that the

SIP Sponsor chooses to make public, including the existence of the SIP, details of the proposal

and amendments thereto, and its status with the agency. And the Final Rule explicitly denies

parties affected by a SIP the opportunity to comment on it. Because the Final Rule determines

that the statutorily required safety and cost findings will be made in SIP proceedings, and then

denies any opportunity for public notice and comment on SIP proposals, the Final Rule deprives

regulated parties and the public at large of any opportunity to comment on the factual basis for

the Secretary’s safety and cost findings. ¶

       176.    The Final Rule states that it is not necessary for regulated parties to have an

opportunity to comment or otherwise participate in SIP proceedings because it considers SIP

proceedings to be an “order” rather than a “rule,” and because interested persons “may petition

the Commissioner” under FDA’s Citizen Petition regulations “with regard to, or to seek a stay

of, the authorization of a SIP.” 85 Fed. Reg. at 62121. But the ability to file a Citizen Petition is

not a substitute for the APA’s notice-and-comment rulemaking requirements. See, e.g., Safari

Club Int'l v. Zinke, 878 F.3d 316, 331–32 (D.C. Cir. 2017) (agencies are “required to adhere to

the notice-and-comment procedures under 5 U.S.C. § 553”); Batterton v. Marshall, 648 F.2d

694, 710 (D.C. Cir. 1980) (“[W]here, as here, the agency action satisfies the APA's definition of

a rule and eludes exemptions to § 553, it is procedurally defective unless promulgated with the



                                                 86
          Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 87 of 93




procedures required by law.”). Further, FDA does not explain how interested persons can file a

Citizen Petition when they are not even provided notice of pending SIP proposals. ¶

          177.   Alternatively, even if the SIP proceedings were properly considered an informal

adjudication, the Final Rule violates the APA by depriving all “interested persons”—including

manufacturers who will be subject to statutory obligations under SIPs, as well as doctors,

pharmacists, patients, and others who will be directly affected by the importation of Canadian

drugs—from participating in the process. See 5 U.S.C. § 555(b).¶

          178.   Moreover, the process by which the Final Rule was promulgated violated the

requirement, imposed by Section 804(b), that the HHS Secretary consult with the U.S. Trade

Representative and Commissioner of Customs and Border Protection before issuing the final

rule. ¶

          179.   Section 804 provides that the Secretary may promulgate regulations permitting

pharmacists and wholesalers to import prescription drugs from Canada, but only “after

consultation with the United States Trade Representative and the Commissioner of U.S. Customs

and Border Protection.” 21 U.S.C. § 384(b).¶

          180.   Yet neither the Final Rule nor, to Plaintiffs’ knowledge, any material

subsequently disclosed by Defendants, suggest that the HHS Secretary engaged in the

consultation with the U.S. Trade Representative or the Commissioner of Customs and Border

Protection required by Section 804(b) before issuing the Final Rule. Although PhRMA has

sought more information about any consultation between the Secretary and the Trade

Representative and Commissioner, HHS has not provided any such documentation. ¶

          181.   The Final Rule’s procedures for SIPs thus violate the FDCA’s and APA’s

minimum procedural requirements.¶



                                                87
       Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 88 of 93




                    Count VII (Against All Defendants): First Amendment

       182.    137. Plaintiffs incorporate the foregoing allegations by reference.

       183.    138. The APA authorizes the reviewing court to hold unlawful and set aside

agency action that is “contrary to constitutional right, power, privilege, or immunity.” 5 U.S.C.

§ 706(2)(B).

       184.    139. The Free Speech Clause of the First Amendment to the U.S. Constitution

prohibits the Federal Government from making any law “abridging the freedom of speech.” The

First Amendment’s protections encompass not only the freedom to speak, but the freedom to

refrain from speaking or subsidizing others’ speech. E.g., Wooley v. Maynard, 430 U.S. 705,

714 (1977).

       185.    140. The Final Rule violates PhRMA members’ speech rights in multiple

respects, warranting vacatur of the Rule and counseling in favor of construing Section 804 to

avoid these serious constitutional issues.

       186.    141. First, the Final Rule would compel manufacturers to allow importers to use,

at no cost, the manufacturers’ FDA-approved labeling, which includes the manufacturers’

speech. The Final Rule specifically requires the Importerimporter to label the imported drug

with the FDA-approved label, along with (1) a statement that “[This drug was/These drugs were]

imported from Canada without the authorization of [Name of Applicant] under the [Name of SIP

Sponsor] Section 804 Importation Program”; (2) the name and place of business of the importer;

and (3) a National Drug Code specific to the imported drug. 21 C.F.R. § 251.13(b)(4). The

labeling statement also may include the SIP website. Id. This compelled use of manufacturers’

labels, which often include the manufacturer’s name and other trademarks, would imply that the

manufacturers vouch for the quality of the imported drugs and the accuracy of their labeling and



                                                88
       Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 89 of 93




are associated with the Importerimporter and the SIP, notwithstanding the statement that drugs

were being imported without manufacturers’ authorization. The First Amendment prohibits the

government from requiring manufacturers to make these misrepresentations about products they

make and affiliations that do not exist. The statement that the drugs are imported “without

authorization” of the manufacturer is not sufficient to cure this defect.

       187.    142. Second, the attestation, compelled use of manufacturers’ labeling, and

requirement that manufacturers conduct the statutory testing for free or provide

Importersimporters with the information, standards, and drugs necessary to conduct the testing

themselves amount to a compelled subsidy of Importersimporters.             The First Amendment

prohibits the government from requiring manufacturers to support other private parties unless the

subsidy “serve[s] a compelling state interest that cannot be achieved through means significantly

less restrictive of associational freedoms.” Janus v. AFSCME Council 31, 138 S.Ct. 2448, 2465

(2018) (citation omitted). But the compelled attestation, use-of-labeling, and testing provisions

would require just such a subsidy, by allowing Importersimporters to appropriate the goodwill

associated with name-brand drugs; free-ride on manufacturers’ substantial investments in

developing, testing, manufacturing, and securing FDA approval for those drugs; and save the

costs associated with testing drugs or acquiring the information, standards, and drugs necessary

to conduct that testing, all under the guise of “simply call[ing] upon [manufacturers] to help with

the process of product authentication, quality control, and product identification.” 85 Fed. Reg.

at 62,115; see 21 U.S.C. § 384(h) (“The manufacturer of a prescription drug shall provide an

importer written authorization for the importer to use, at no cost, the approved labeling for the

prescription drug.”). The Final Rule states that a manufacturer’s violation of its obligations

under the Final Rule is a prohibited act under 21 U.S.C. § 331(aa), see 85 Fed. Reg. at 62,103,



                                                 89
       Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 90 of 93




which is punishable under the strict-liability misdemeanor provision of the FDCA by up to one

year’s imprisonment, 21 U.S.C. § 333(a)(1), and under the felony provision of the FDCA by up

to three year’s imprisonment, 21 U.S.C. § 333(a)(2). Moreover, the FDCA specifies that a

knowing violation of Section 804(e), which relates to the statutory testing requirements for

imported drugs, is punishable by up to 10 years’ imprisonment. § 333(b)(6).

       188.   143. Third, the Final Rule would also restrict manufacturers’ speech rights by

depriving them of the opportunity to add to the labels of imported drugs any disclaimers or other

language by which they could note that, for example, they disagree with claims that imported

drugs are equivalent to approved drugs, or do not stand behind such products. The Rule would

thus exacerbate manufacturers’ injury from having to associate themselves with imported drugs

by also restricting them from speaking their opinion about those drugs. Moreover, the blanket

statement that the drugs were imported without authorization of the manufacturer also violates

manufacturers’ First Amendment rights, insofar as some manufacturers in some situations may

approve of such importation.

                 189. 144. Fourth, the Final Rule would compel manufacturers to make

  attestations with which they may disagree about drugs to be imported. The First Amendment

  prohibits the government from compelling speech where “the complaining speaker’s own

  message [is] affected by the speech it [is] forced to accommodate.” Rumsfeld v. Forum for

  Acad. & Institutional Rights, Inc., 547 U.S. 47, 63 (2006). As noted above, the Final Rule

  requires the manufacturer of a drug proposed to be imported under a SIP to attest that, inter

  alia, the imported drug meets certain conditions of an FDA-approved drug’s NDA or ANDA

  (including that the imported drug was manufactured in accordance with the conditions

  described in the NDA or ANDA and in compliance with CGMPs), and to provide



                                               90
       Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 91 of 93




  “[i]nformation needed to confirm that the labeling of the [imported] drug complies with

  labeling requirements” of the FDCA. 21 C.F.R. § 251.5(c)(4)(xii). The manufacturer must

  either provide that attestation within 30 days of receiving the Importerimporter’s request or

  “articulate with specificity the reason(s) why it cannot provide the attestation and information

  statement.” Id. § 251.5(d). The Final Rule does not establish a process for resolving disputes

  over attestations, as when FDA disagrees with the manufacturer’s belief that the manufacturer

  can truthfully make the required attestation. The Final Rule insists, however, that knowing

  violation of the Rule is a crime punishable by up to 10 years’ imprisonment. Faced with such

  harsh sanctionsFaced with such uncertainty and the possibility of criminal prosecution under

  the strict-liability misdemeanor provision of the FDCA, manufacturers may feel compelled to

  make attestations with which they disagree, in violation of the First Amendment. See, e.g.,

  CTIA v. City of Berkeley, 928 F.3d 832, 853 (9th Cir. 2019) (Friedland, J., dissenting) (First

  Amendment prohibits “requiring businesses to make false or misleading statements about

  their own products”).

       190.   145. Accordingly, the Final Rule violates the First Amendment and thus APA §

706(2)(B).

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff seeks an order and judgment:

       a.     Holding unlawful, setting aside, and declaring invalid the Certification and Final

              Rule in their entirety;

       b.     Declaring, inter alia, that the Secretary has failed to properly certify that

              implementation of Section 804 will pose no additional risk to public health and

              safety and will result in a significant reduction in the cost of covered products to

              the American consumer;

                                               91
      Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 92 of 93




      c.     Enjoining Defendants from implementing or enforcing any aspect of the

             Certification and Final Rule;

      d.     If necessary and appropriate, remanding this proceeding to HHS and FDA for

             reconsideration in light of the relief requested above;

      e.     Retaining jurisdiction to ensure compliance with this Court’s order;

      f.     Awarding Plaintiffs the costs of their participation in this action, including

             attorneys’ fees; and

      g.     Granting such other relief as the Court deems just and proper.



Dated: November 23, 2020July 2, 2021           Respectfully submitted,


                                               /s/ Robert A. Long, Jr.
                                               Robert A. Long, Jr. (D.C. Bar No. 415021)
                                               Benjamin C. Block (D.C. Bar No. 47905)
                                               Julie Dohm (D.C. Bar No. 1660119)
                                               Thomas Brugato (D.C. Bar No. 1013523)
                                               COVINGTON & BURLING LLP
                                               One City Center
                                               850 10th Street, NW
                                               Washington, D.C. 20001
                                               Tel: (202) 662-6000
                                               Fax: (202) 662-6302
                                               rlong@cov.com
                                               bblock@cov.com
                                               jdohm@cov.com
                                               tbrugato@cov.com
                                               Counsel for Pharmaceutical Research and
                                               Manufacturers of America

                                               /s/ Constantinos G.
                                               PangopoulousPanagopoulos
                                               Constantinos G. Panagopoulos (D.C. Bar. No.
                                               430932)
                                               Ballard Spahr LLP
                                               1909 K Street NW #1100
                                               Washington, DC 2005


                                              92
Case 1:20-cv-03402-TJK Document 31-1 Filed 07/02/21 Page 93 of 93




                                Tel: (202) 661-2200
                                Fax: (202) 661-2299
                                cgp@ballardspahr.com
                                Counsel for Partnership for Safe Medicines

                                Aliza R. Karetnick (pro hac vice motion
                                forthcoming)
                                Laura E. Gavin (pro hac vice motion
                                forthcoming)
                                Ballard Spahr LLP
                                1735 Market Street, Floor 51
                                Philadelphia, PA 19103
                                Tel: (215) 864-8367
                                Fax: (215) 864-8999
                                karetnicka@ballardspahr.com
                                gavinl@ballardspahr.com
                                Counsel for Partnership for Safe Medicines

                                /s/ Sean C. Griffin
                                Sean C. Griffin (D.C. Bar No. 499537)
                                Rebecca K. Wood (D.C. Bar No. 473616)
                                Erika L. Maley (D.C. Bar No. 1008714)
                                Daniel J. Hay (D.C. Bar No. 1047969)
                                SIDLEY AUSTIN LLP
                                1501 K Street, N.W.
                                Washington, D.C. 20005
                                Tel.: (202) 736-8000
                                Fax: (202) 736-8711
                                sgriffin@sidley.com
                                rwood@sidley.com
                                emaley@sidley.com
                                dhay@sidley.com
                                Counsel for Council for Affordable Health
                                Coverage

                                Attorneys for Plaintiffs




                               93
